Exhibit 10.6

401(k) Non-Standardized Prototype

Adoption Agreement

The Charles Schwab Defined

Contribution Plan and Trust

Pacific Capital Bancorp Amended and Restated

Incentive and Investment and Salary Savings Plan

LOGO [g165266ex10_6cov.jpg]



--------------------------------------------------------------------------------

401(k) NON-STANDARDIZED PROTOTYPE ADOPTION AGREEMENT #002

FOR

THE CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST #01

 

 

 

Section 1.

  

General Plan Information

     2   

Section 2.

  

Service Definitions for Eligibility, Vesting and Allocations

     3   

Section 3.

  

Eligibility Requirements

     5   

Section 4.

  

Elective Deferrals

     10   

Section 5.

  

Safe Harbor Contributions

     11   

Section 6.

  

Non-Safe Harbor Matching Contributions

     12   

Section 7.

  

Non-Safe Harbor Non-Elective Contributions

     14   

Section 8.

  

Rollovers and Employee Contributions

     15   

Section 9.

  

Prevailing Wage Contributions

     16   

Section 10.

  

Vesting Requirements

     16   

Section 11.

  

Compensation Definitions

     19   

Section 12.

  

Allocation of Forfeitures

     23   

Section 13.

  

Allocation of Earnings and Losses

     25   

Section 14.

  

Normal and Early Retirement Age

     25   

Section 15.

  

Distribution Provisions

     25   

Section 16.

  

Loans, Insurance and Directed Investments

     28   

Section 17.

  

Top Heavy Allocations

     29   

Section 18.

  

Testing Elections

     29   

Section 19.

  

401(k) SIMPLE Provisions

     29   

Section 20.

  

Miscellaneous Provisions

     30   

Section 21.

  

Signature Provisions

     31   

 

Prototype 401(k) Non-Std.   Page 1 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

Section 1. General Plan Information

 

 

1.1   Plan Name  

Pacific Capital Bancorp Amended and Restated Incentive and Investment and Salary
Savings Plan

   

 

  Plan # 002

1.2   Sponsoring Employer  

  Pacific Capital Bancorp

   

 

  Address  

1021 Anacapa Street

  City  

  Santa Barbara

  State  

  CA

  ZIP Code  

  93101

  Telephone #  

  (805) 564-6311

    Tax ID  

  #[—]

  Trust ID #  

 

1.3   Fiscal Year.   x   A 12-consecutive month period beginning  

  Jan 1

  and ending  

        Dec 31

      ¨   Except for a short Fiscal Year beginning  

 

    ¨   A 52-53 week year    ¨  beginning    ¨  ending    

 

1.4   Type of Business Entity. (check one)  

x

¨

¨

¨

¨

¨

¨

¨

 

C-Corporation

S-Corporation

Partnership

Sole Proprietorship

Tax Exempt Organization

Limited Liability Company (LLC)

Limited Liability Partnership (LLP)

Other (must be a legal entity recognized under Federal income lax laws)

     

 

1.5   Adopting Employers. Check here  x  if there are additional adopting
employers and complete the “Adopting Employer Addendum.”

1.6   Plan Administrator  

  Pacific Capital Bancorp

  Address  

  1021 Anacapa Street

  City  

  Santa Barbara

  State  

  CA

  ZIP Code  

  93101

  Telephone #  

  (805) 564-6311

  Fax #  

 

1.7   Trustees. The Trustees of the Plan are as selected below. (The use of a
trust agreement other than one which has been approved by the Internal Revenue
Service for use with this Plan will remove the Plan from M&P status and render
it individually designed)   ¨   Individual Trustees  

 

 

 

 

 

     

 

 

 

 

 

    Address  

 

    City  

 

  State  

 

  ZIP Code  

 

  x   Corporate Trustee  

  Charles Schwab Trust Company, a division of Charles Schwab Bank

    Address  

  215 Fremont Street, 6th Floor

    City  

  San Francisco

  State  

  CA

  ZIP Code  

  94105

 

Prototype 401(k) Non-Std.   Page 2 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

  ¨   Discretionary Trustee. The corporate Trustee has full discretion in
investing the assets of the Plan except as otherwise instructed by the
Administrator. by the Employer, by an Investment Manager, by another Named
Fiduciary < ¨ or by a Participant in accordance with Section 16.3 of the
Adoption Agreement with regard to Participant directed investments >.   x  
Directed Trustee. The corporate Trustee is only permitted to invest the assets
of the Plan as directed by the Administrator, by the Employer, by an Investment
Manager, by another Named Fiduciary < x or by a Participant in accordance with
Section 16.3 of the Adoption Agreement with regard to Participant directed
investments >. 1.8   Effective Dates   ¨   This is a new plan effective
                    .   x   This is an amended plan effective Jan 1, 2009 with
an original effective date of Jan 1, 1966.   ¨   This is a frozen plan which was
frozen                     . The Plan remains frozen and is being amended and
restated effective                     . The original effective date of the Plan
is                                          . 1.9   Plan Year. A 12-consecutive
month period beginning Jan 1 and ending Dec 31         ¨   Except for a short
Plan Year beginning                                          1.10   Anniversary
Date. The Anniversary Date of the Plan is Dec 31 1.11   Permitted Contribution.
The contributions checked below are currently permitted under the terms of the
Plan. (check all that apply)   x   Pre-Tax Elective Deferrals (see Section 4 of
the Adoption Agreement on page 11)   ¨   Roth Elective Deferrals (see Section 4
of the Adoption Agreement on page 11)   x   ADP Safe Harbor Contributions (see
Section 5 of the Adoption Agreement on page 11)   ¨   ACP Safe Harbor
Contributions (see Section 5 of the Adoption Agreement on page 12)   ¨  
Non-Safe Harbor Matching Contributions (see Section 6 of the Adoption Agreement
on page 12)   x   Non-Safe Harbor Non-Elective Contributions (see Section 7 of
the Adoption Agreement on page 14)   x   Qualified Matching Contributions (see
Sections 3.7 of the Basic Plan)   x   Qualified Non-Elective Contributions (see
Sections 3.8 of the Basic Plan)   x   Rollover Contributions (see Section 8 of
the Adoption Agreement on page 15 )   ¨   Voluntary Employee Contributions (see
Section 8 of the Adoption Agreement on page 16)   ¨   Deemed IRA Contributions
(see Section 8 of the Adoption Agreement on page 16)   ¨   Prevailing Wage
Contributions (see Section 9 of the Adoption Agreement on page 16)

Section 2. Service Definitions for Eligibility, Vesting and Allocations

 

 

2.1   Method of Determining Service. An Employee’s Years of Service/Periods of
Service (“Service”) is determined as follows:   (a)   x   Counting of Hours
Method Only. A Participant’s Service for all purposes is determined by the
Counting of Hours Method, and a Year of Service for eligibility and Vesting is
determined as selected in (1) and (2) below.       (1)   Eligibility to
Participate. A Year of Service for eligibility purposes is 1,000 (max. 1,000)
Hours of Service and a Break in Service for eligibility purposes is 500 (max.
500) Hours of Service.       (2)   Vesting. A Year of Service for Vesting
purposes is 1,000 (max. 1,000) Hours of Service and a Break in Service for
Vesting purposes is 500 (max. 500) Hours of Service.   (b)   ¨   Elapsed Time
Method Only. A Participant’s Service for all purposes is determined by the
Elapsed Time Method.   (c)   ¨   A Mixture of Methods. A Participant’s Service
for each purpose is determined by the method selected below.       (1)   For
Eligibility Purposes: (check one)         ¨    Elapsed Time Method        
¨    Counting of Hours Method. A Year of Service for eligibility purposes is
     (max. 1,000) Hours of          Service and a Break in Service for
eligibility purposes is      (max. 500) Hours of Service.

 

Prototype 401(k) Non-Std.   Page 3 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      (2)   For Vesting Purposes: (check one)         ¨      Elapsed Time Method
        ¨      Counting of Hours Method. A Year of Service for Vesting purposes
is              (max. 1,000) Hours of Service and a Break in Service for Vesting
purposes is              (max. 500) Hours of Service.       (3)   For benefit
accrual and allocation purposes: (check one)         ¨   Elapsed Time Method    
    ¨   Counting of Hours Method

2.2  

Predecessor Service. x Service with the following entity or entities will be
credited as selected in (a), (b), (c), (d) and (e) below: (this section need
only be completed if the Employer does not maintain the plan of the predecessor
employer)

All acquired independent banks who merged into PCBNA

 

 

 

 

 

 

 

 

  (a)   x   Elective Deferrals, QMACs and QNECs. Service with an entity listed
above will be given for eligibility purposes under Section 3.2(a) of the
Adoption Agreement.   (b)   x   ADP Safe Harbor Contributions. Service with an
entity listed above will be given for eligibility purposes under Section 3.2(b)
of the Adoption Agreement.   (c)   ¨   ACP Safe Harbor Matching Contributions.
Service with an entity listed above will be credited for: (check all that apply)
      ¨   Eligibility purposes under Section 3.2(c) of the Adoption Agreement  
    ¨   Vesting purposes under Section 10.3 of the Adoption Agreement   (d)   ¨
  Non-Safe Harbor Matching Contributions. Service with an entity listed above
will be credited for: (check all that apply)       ¨   Eligibility purposes
under Section 3.2(d) of the Adoption Agreement       ¨   Vesting purposes under
Section 10.4 of the Adoption Agreement   (e)   x   Non-Safe Harbor Non-Elective
Contributions. Service with an entity listed above will be credited for: (check
all that apply)       x   Eligibility purposes under Section 3.2(e) of the
Adoption Agreement       x   Vesting purposes under Section 10.5 of the Adoption
Agreement 2.3   Re-Hired Employees. The Service of an Eligible Employee who
Terminates Employment and is rehired after incurring a Break in Service will be
credited in accordance with the provisions selected below.   (a)   ¨   One Year
Holdout Rule. The One Year Holdout Rule will be applied to rehired Eligible
Employees.   (b)   x   Rule of Parity. The Rule of Parity will be applied to
non-Vested rehired Eligible Employees. 2.4   Computation Periods. If eligibility
and/or Vesting are determined by the Counting of Hours Method, the following
will apply:   (a)   x   The eligibility computation period will: (check one)    
  ¨   Be based on an Employee’s 12-month employment year       x   Switch to the
Plan Year after an Employee’s initial 12-month employment year   (b)   x   The
Vesting computation period will be: (check one)       x   The Plan Year       ¨
  Based on an Employee’s 12-month employment year   (c)   x   An Employee will
be deemed to have been credited with a Year of Service for eligibility purposes:
(check one)       x   At the end of the eligibility computation period in which
he or she is credited with the required Hours of Service       ¨   At the time
he or she is actually credited with the required Hours of Service

 

Prototype 401(k) Non-Std.   Page 4 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

Section 3. Eligibility Requirements

 

 

3.1   Eligible Employees. All Employees are Eligible Employees < x except for
the class or classes of Employees (as defined in Section 2.1 of the Basic Plan)
below who are excluded from participating for the purpose selected > (check all
that apply)   (a)   x   Ineligible Classes for Elective Deferrals, QMACs and
QNECs.       x   Union Employees       ¨   Non-Resident Alien Employees       ¨
  “Merger and Acquisition” Employees (but only during the statutory exclusion
period.       ¨   Highly Compensated Employees 1       ¨   Leased Employees (not
otherwise excluded by statute) 1       ¨   Employees of an Affiliated Employer
that does not adopt this Plan 1       ¨   Key Employees < ¨ but only those who
are also Highly Compensated Employees > 1       ¨   Employees who are paid
primarily by salary 1       ¨   Employees who are paid primarily by the hour 1  
    ¨   Employees who are paid primarily by commissions 1       ¨  
Other (cannot be age or service related) 1  

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

     

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirement of Code §410(b).

  (b)   ¨   Ineligible Classes for ADP Safe Harbor Contributions. Any ineligible
classes checked in (a) above are also ineligible for ADP Safe Harbor
Contributions. In addition, the classes checked below are ineligible for ADP
Sale Harbor Contributions.       ¨   Union Employees (if not already checked in
(a) above)       ¨   Key Employees who are also Highly Compensated Employees (if
not already checked in (a) above) 1       ¨   Highly Compensated Employees (if
not already checked in (a) above) 1       ¨  
Other (cannot be age or service related) 1  

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

     

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

  (c)   ¨   Ineligible Classes for ACP Safe Harbor Contributions. Any ineligible
classes checked in (a) above are also ineligible for ACP Safe Harbor
Contributions. In addition, the classes checked below are ineligible for ACP
Safe Harbor Contributions.       ¨   Union Employees (if not already checked in
(a) above)       ¨   Key Employees who are also Highly Compensated Employees (if
not already checked in (a) above) 1       ¨   Highly Compensated Employees (if
not already checked in (a) above) 1       ¨   Other (cannot be age or service
related) 1  

 

     

 

     

 

     

 

     

 

     

 

     

 

 

Prototype 401(k) Non-Std.   Page 5 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

     

 

1    Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

  (d)   ¨   Ineligible Classes for Non-Safe Harbor Matching Contributions.      
¨   Union Employees       ¨   Non-Resident Alien Employee       ¨   “Merger and
Acquisition” Employees (but only during the statutory exclusion period.       ¨
  Highly Compensated Employees 1       ¨   Leased Employees (not otherwise
excluded by statute) 1       ¨   Employees of an Affiliated Employer that does
not adopt this Plan 1       ¨   Key Employees < ¨ but only those who are also
Highly Compensated Employees > 1       ¨   Employees who are paid primarily by
salary 1       ¨   Employees who are paid primarily by the hour 1       ¨  
Employees who are paid primarily by commissions 1       ¨  
Other (cannot be age or service related) 1  

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

     

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirement of Code §410(b).

  (e)   x   Ineligible Classes for Non-Safe Harbor Non-Elective Contributions.  
    x   Union Employees       ¨   Non-Resident Alien Employees       ¨   “Merger
and Acquisition” Employees (but only during the statutory exclusion period)    
  ¨   Highly Compensated Employees 1       ¨   Leased Employees (not otherwise
excluded by statute) 1       ¨   Employees of an Affiliated Employer that does
not adopt this Plan 1       ¨   Key Employees < ¨ but only those who are also
Highly Compensated Employees > 1       ¨   Employees who are paid primarily by
salary 1       ¨   Employees who are paid primarily by the hour 1       ¨  
Employees who are paid primarily by commissions 1       ¨  
Other (cannot be age or service related) 1  

 

     

 

     

 

     

 

     

 

     

 

     

 

     

 

     

1   Even if checked, these employees are still included in determining if the
Plan satisfies the requirements of Code §410(b).

3.2   Minimum Age and Service Requirements. An Eligible Employee (see Section
3.1 above) will be eligible to enter the Plan as a   Participant for the
selected purpose on the applicable Entry Date upon satisfying the following age
and/or service requirements:   (a)   x   Requirements for Elective Deferrals,
QMACs and QNECs:       (1)   Age Requirement 18 (max. 21 – enter zero if none)  
    (2)   Service Requirement (check one)         ¨   A)   None         ¨   B)  
1-Year Period of Service

 

Prototype 401(k) Non-Std.   Page 6 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

        ¨   C)               -month Period of Service (max. 12)         ¨   D)  
            -week Period of Service (max. 12)         ¨   E)               -day
Period of Service (max. 365)         ¨   F)   1 Year of Service         ¨   G)  
1 Year of Service, or if earlier,              (max. 11) consecutive calendar
months of employment             ¨  in which the Employee is credited with at
least              Hours of Service per month         ¨   H)   1 Year of
Service, or if earlier,              (max. 51) consecutive weeks of employment  
          ¨  in which the Employee is credited with at              least Hours
of Service per week         x   I)   1 Year of Service, or if earlier, 90 (max.
364) consecutive days of employment             ¨  in which the Employee is
credited with at least              Hours of Service per day   (b)   x  
Requirements for ADP Safe Harbor Contributions:       (1)   Age Requirement 18
(max. 21- enter zero if none)       (2)   Service Requirement (check one)      
  ¨   A)   None         ¨   B)   1-Year Period of Service         ¨   C)  
            -month Period of Service (max. 12)         ¨   D)  
            -week Period of Service (max. 52)         ¨   E)               -day
Period of Service (max. 365)         ¨   F)   1 Year of Service         ¨   G)  
1 Year of Service, or if earlier,              (max. 11) consecutive calendar
months of employment             ¨  in which the Employee is credited with at
least              Hours of Service per month         ¨   H)   1 Year of
Service, or if earlier,              (max. 51) consecutive weeks of employment  
          ¨  in which the Employee is credited with at least              Hours
of Service per week         x   I)   1 Year of Service, or if earlier, 90 (max.
364) consecutive days of employment             ¨  in which the Employee is
credited with at least              Hours of Service per day   (c)   ¨  
Requirements for ACP Safe Harbor Contributions:       (1)   Age Requirement
             (max. 21- enter zero if none)       (2)   Service Requirement
(check one)         ¨   A)   None         ¨   B)   1-Year Period of Service    
    ¨   C)               -month Period of Service (max. 12)         ¨   D)  
            -week Period of Service (max. 52)         ¨   E)               -day
Period of Service (max. 365)         ¨   F)   1 Year of Service         ¨   G)  
1 Year of Service, or if earlier,              (max. 11) consecutive calendar
months of employment             ¨  in which the Employee is credited with at
least              Hours of Service per month         ¨   H)   1 Year of
Service, or if earlier,              (max. 51) consecutive weeks of employment  
          ¨  in which the Employee is credited with at least              Hours
of Service per week         ¨   I)   1 Year of Service, or if earlier,
             (max. 364) consecutive days of employment             ¨  in which
the Employee is credited with at least              Hours of Service per day  
(d)   ¨   Requirements for Non-Safe Harbor Matching Contributions:       (1)  
Age Requirement              (max. 21- enter zero if none)       (2)   Service
Requirement (check one)         ¨   A)   None         ¨   B)               -Year
Period of Service (max. 2, but Vesting must be 100% if more than 1 year is used)
        ¨   C)               -month Period of Service (max. 24, but Vesting must
be 100% if more than 12 months are used)         ¨   D)               -week
Period of Service (max. 104, but Vesting must be 100% if more than 52 weeks are
used)

 

Prototype 401(k) Non-Std.   Page 7 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

        ¨   E)               -day Period of Service (max 730, but Vesting must
be 100% if more than 365 days are used)         ¨   F)               -Year(s) of
Service (max 2, but Vesting must be 100% if more than 1 year is used)         ¨
  G)   1 Year of Service, or if earlier,              (max. 11) consecutive
calendar months of employment             ¨  in which the Employee is credited
with at least              Hours of Service per month         ¨   H)   1 Year of
Service, or if earlier,              (max. 51) consecutive weeks of employment  
          ¨  in which the Employee is credited with at least              Hours
of Service per week         ¨   I)   1 Year of Service, or if earlier,
             (max. 364) consecutive days of employment             ¨  in which
the Employee is credited with at least              Hours of Service per day  
(e)   x   Requirements for Non-Safe Harbor Non-Elective Contributions:       (1)
  Age Requirement 18 (max. 21- enter zero if none)       (2)   Service
Requirement (check one)         ¨   A)   None         ¨   B)               -Year
Period of Service (max. 2, but Vesting must be 100% if more than 1 year is used)
        ¨   C)               -month Period of Service (max. 24, but Vesting must
be 100% if more than 12 months are used)         ¨   D)               -week
Period of Service (max. 104, but Vesting must be 100% if more than 52 weeks are
used)         ¨   E)               -day Period of Service (max. 730, but Vesting
must be 100% if more than 365 days are used)         x   F)   1-Year(s) of
Service (max. 2, but Vesting must be 100% if more than 1 year is used)         ¨
  G)   1 Year of Service, or if earlier,              (max. 11) consecutive
calendar months of employment             ¨  in which the Employee is credited
with at least              Hours of Service per month         ¨   H)   1 Year of
Service, or if earlier,              (max. 51) consecutive weeks of employment  
          ¨  in which the Employee is credited with at least              Hours
of Service per week         ¨   I)   1 Year of Service, or if earlier,
             (max. 364) consecutive days of employment             ¨  in which
the Employee is credited with at least              Hours of Service per day 3.3
  Entry Dates. An Eligible Employee who has satisfied the applicable age and
service requirements selected in Section 3.2 will enter the Plan as a
Participant for the applicable purpose on the Entry Date (as defined in Section
2.2 of the Basic Plan) selected below.   (a)   x   Entry Date for Elective
Deferrals, QMACs and QNECs: (check one)       Note: If Section 3.2(a)(2)(G), (H)
or (I) is checked, an Eligible Employee who is entering the Plan as a
Participant after satisfying the 1 Year of Service component of such service
requirement will enter the Plan as a Participant on the earlier of (1) the first
day of the Plan Year that occurs after the date he or she satisfies the 1 Year
of Service requirement (and any applicable age requirement) or (2) the date that
occurs six months after the date he or she satisfies the 1 Year of Service
requirement (and any applicable age requirement). The Entry Date or Entry Dates
selected below will only apply to an Eligible Employee who is entering the Plan
as a Participant after satisfying the months, days or weeks component of such
service requirement (and any applicable age requirement).       ¨   The first
day of the Plan Year coincident with or following the date the requirements are
satisfied. 1       ¨   The last day of the Plan Year coincident with or
following the date the requirements are satisfied. 1       ¨   The first day of
the month coincident with or following the date the requirements are satisfied.
      ¨   The first day of the payroll period coincident with or following the
date the requirements are satisfied.       x   The same day the requirements are
satisfied.       ¨   The first day of the 1st or 7th month coincident with or
following the date the requirements are satisfied.       ¨   The last day of the
6th or 12th month coincident with or following the date the requirements are
satisfied.       ¨   The first day of the 1st, 4th, 7th or 10th month coincident
with or following the date the requirements are satisfied.       ¨   The last
day of the 3rd, 6th, 9th or 12th month coincident with or following the date the
requirements are satisfied.      

1     This option cannot be checked if the age requirement in 3.2(a)(1) is 21
and/or if one of the following service requirements is checked: 3.2(a)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(a)(2)(D) and the
number of weeks is more than 26; 3.2(a)(2)(E) and the number of days is more
than 182; or 3.2(a)(2)(F).

  (b)   x   Entry Date for ADP Safe Harbor Contributions: (check one)      
Note: If Section 3.2(b)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of

 

Prototype 401(k) Non-Std.   Page 8 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      Service requirement (and any applicable age requirement). The Entry Date
or Entry Dales selected below will only apply to an Eligible Employee who is
entering the Plan as a Participant after satisfying the months, days or weeks
component of such service requirement (and any applicable age requirement).    
  ¨   Retroactive to the first day of the Plan Year in which the requirements
are satisfied.       ¨   The first day of the Plan Year coincident with or
following the date the requirements are satisfied. 1       ¨   The first day of
the Plan Year nearest the date the requirements are satisfied.       ¨   The
last day of the Plan Year coincident with or following the date the requirements
are satisfied. 1       ¨   The last day of the Plan Year nearest the date the
requirements are satisfied.       ¨   The first day of the month coincident with
or following the date the requirements are satisfied.       ¨   The first day of
the payroll period coincident with or following the date the requirements are
satisfied.       x   The same day the requirements are satisfied.       ¨   The
first day of the 1st or 7th month coincident with or following the date the
requirements are satisfied.       ¨   The last day of the 6th or 12th month
coincident with or following the date the requirements are satisfied.       ¨  
The first day of the 1st, 4th, 7th or 10th month coincident with or following
the date the requirements are satisfied.       ¨   The last day of the 3rd, 6th,
9th or 12th month coincident with or following the date the requirements are
satisfied.      

1   This option cannot be checked if the age requirement in 3.2(b)(1) is 21
and/or if one of the following service requirements is checked: 3.2(b)(2)(B);
3.2(b)(2)(C) and the number of months is more than 6; 3.2(b)(2)(D) and the
number of weeks is more than 26; 3.2(b)(2)(E) and the number of days is more
than 182; or 3.2(b)(2)(F).

  (c)   ¨   Entry Date for ACP Safe Harbor Contributions: (check one)      
Note: If Section 3.2(c)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).       ¨   Retroactive to the first day of the Plan Year in
which the requirements are satisfied.       ¨   The first day of the Plan Year
coincident with or following the date the requirements are satisfied. 1       ¨
  The first day of the Plan Year nearest the date the requirements are
satisfied.       ¨   The last day of the Plan Year coincident with or following
the date the requirements are satisfied. 1       ¨   The last day of the Plan
Year nearest the date the requirements are satisfied.       ¨   The first day of
the month coincident with or following the date the requirements are satisfied.
      ¨   The first day of the payroll period coincident with or following the
date the requirements are satisfied.       ¨   The same day the requirements are
satisfied.       ¨   The first day of the 1st or 7th month coincident with or
following the date the requirements are satisfied.       ¨   The last day of the
6th or 12th month coincident with or following the date the requirements are
satisfied.       ¨   The first day of the 1st, 4th, 7th or 10th month coincident
with or following the date the requirements are satisfied.       ¨   The last
day of the 3rd, 6th, 9th or 12th month coincident with or following the date the
requirements are satisfied.      

1   This option cannot be checked if the age requirement in 3.2(c)(1) is 21
and/or if one of the following service requirements is checked: 3.2(c)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(c)(2)(D) and the
number of weeks is more than 26; 3.2(c)(2)(E) and the number of days is more
than 182; or 3.2(c)(2)(F).

  (d)   ¨   Entry Date for Non-Safe Harbor Matching Contributions: (check one)  
    Note: If Section 3.2(d)(2)(G), (H) or (I) is checked, an Eligible Employee
who is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).

 

Prototype 401(k) Non-Std.   Page 9 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      ¨   Retroactive to the first day of the Plan Year in which the
requirements are satisfied.       ¨   The first day of the Plan Year coincident
with or following the date the requirements are satisfied. 1       ¨   The first
day of the Plan Year nearest the date the requirements are satisfied.       ¨  
The last day of the Plan Year coincident with or following the date the
requirements are satisfied. 1       ¨   The last day of the Plan Year nearest
the date the requirements are satisfied.       ¨   The first day of the month
coincident with or following the date the requirements are satisfied.       ¨  
The first day of the payroll period coincident with or following the date the
requirements are satisfied.       ¨   The same day the requirements are
satisfied.       ¨   The first day of the 1st or 7th month coincident with or
following the date the requirements are satisfied.       ¨   The last day of the
6th or 12th month coincident with or following the date the requirements are
satisfied.       ¨   The first day of the 1st, 4th, 7th or 10th month coincident
with or following the date the requirements are satisfied.       ¨   The last
day of the 3rd, 6th, 9th or 12th month coincident with or following the date the
requirements are satisfied.      

1   This option cannot be checked if the age requirement in 3.2(d)(1) is 21
and/or if one of the following service requirements is checked: 3.2(a)(2)(B);
3.2(d)(2)(C) and the number of months is more than 6; 3.2(d)(2)(D) and the
number of weeks is more than 26; 3.2(d)(2)(E) and the number of days is more
than 182; or 3.2(d)(2)(F).

  (e)   x   Entry Date for Non-Safe Harbor Non-Elective Contributions: (check
one)       Note: If Section 3.2(e)(2)(G), (H) or (I) is checked, an Eligible
Employee who is entering the Plan as a Participant after satisfying the 1 Year
of Service component of such service requirement will enter the Plan as a
Participant on the earlier of (1) the first day of the Plan Year that occurs
after the date he or she satisfies the 1 Year of Service requirement (and any
applicable age requirement) or (2) the date that occurs six months after the
date he or she satisfies the 1 Year of Service requirement (and any applicable
age requirement). The Entry Date or Entry Dates selected below will only apply
to an Eligible Employee who is entering the Plan as a Participant after
satisfying the months, days or weeks component of such service requirement (and
any applicable age requirement).       ¨   Retroactive to the first day of the
Plan Year in which the requirements are satisfied.       ¨   The first day of
the Plan Year coincident with or following the date the requirements are
satisfied. 1       ¨   The first day of the Plan Year nearest the date the
requirements are satisfied.       ¨   The last day of the Plan Year coincident
with or following the date the requirements are satisfied. 1       ¨   The last
day of the Plan Year nearest the date the requirements are satisfied.       ¨  
The first day of the month coincident with or following the date the
requirements are satisfied.       ¨   The first day of the payroll period
coincident with or following the date the requirements are satisfied.       x  
The same day the requirements are satisfied.       ¨   The first day of the 1st
or 7th month coincident with or following the date the requirements are
satisfied.       ¨   The last day of the 6th or 12th month coincident with or
following the date the requirements are satisfied.       ¨   The first day of
the 1st, 4th, 7th or 10th month coincident with or following the date the
requirements are satisfied.       ¨   The last day of the 3rd, 6th, 9th or 12th
month coincident with or following the date the requirements are satisfied.    
 

1   This option cannot be checked if the age requirement in 3.2(e)(1) is 21
and/or if one of the following service requirements is checked: 3.2(e)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(e)(2)(D) and the
number of weeks is more than 26; 3.2(e)(2)(E) and the number of days is more
than 182; or 3.2(e)(2)(F).

Section 4. Elective Deferrals

 

 

4.1   Elective Deferral Percentage. A Participant can make Elective Deferrals <
¨ beginning                      (must be on or after the date this Adoption
Agreement is signed by the Sponsoring Employer) > in accordance with the
provisions selected below.   (a)   Minimum and Maximum Percentage. The minimum
permitted Elective Deferral percentage is 1% (enter zero if there is no minimum
%) of Compensation and the maximum permitted Elective Deferral percentage is 80%
(max. 100%) of Compensation. Any other Elective Deferral provisions will be set
forth in an administrative policy regarding Elective Deferrals as promulgated by
the Administrator from time to time. Such administrative policy may include, but
is not limited to, setting the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above) and describing a program of
automatic increases to a Participants’ Elective Deferral percentage as elected
by the Administrator and/or the Participant.

 

Prototype 401(k) Non-Std.   Page 10 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

  (b)   Salary Reduction Agreements. A Participant can change his or her Salary
Reduction Agreement: (check one)     ¨   At any time     ¨   Annually on the
date established by the Administrator     ¨   Semi-annually on the date
established by the Administrator     ¨   Quarterly on the date established by
the Administrator     ¨   Monthly on the day established by the Administrator  
  x   On the date or dates as established by the Administrator   (c)   ¨  
Automatic Enrollment. Automatic enrollment is permitted, The terms of the
automatic enrollment, including but not limited to the percentage, automatic
increases to that percentage, the proportion that is considered a Pre-Tax
Elective Deferral and/or a Roth Elective Deferral, and the Participants to whom
it applies, will be set forth in an administrative policy regarding Elective
Deferrals as promulgated from time to time by the Administrator. 4.2   x  
Catch-Up Contributions. Catch-Up Contributions are permitted in accordance with
Section 3.2(e) of the Basic Plan. 4.3   ¨   Roth Elective Deferrals. A
Participant may designate all or a portion or his or her Elective Deferrals as
Roth Elective Deferrals in accordance with Section 3.2(c) of the Basic Plan.

Section 5. x Safe Harbor Contributions

 

 

5.1   ¨   “Mandatory” ADP Safe Harbor Non-Elective Contributions. Subject to
Section 3.20 of the Basic Plan, the Employer will make an ADP Safe Harbor
Non-Elective Contribution for each Safe Harbor Participant in an amount equal to
3% (or such higher percentage as may be elected by the Employer by resolution)
of Compensation, except as may be indicated below.     ¨   The ADP Safe Harbor
Non-Elective Contribution will be used to offset the allocation that would
otherwise be made to the Participant under Section 7 of the Adoption Agreement.
If Section 7.2(d) of the Adoption Agreement is checked, this offset applies only
to the second step of the Two-Step Formula or the fourth step of the Four-Step
Formula, as applicable.     ¨   This contribution will be made to the following
defined contribution plan in lieu of this Plan:      

 

     

 

5.2   ¨   “Contingent” ADP Safe Harbor Non-Elective Contributions. Subject to
Section 3.20 of the Basic Plan, the Employer may make an ADP Safe Harbor
Non-Elective Contribution for each Safe Harbor Participant in an amount equal to
3% (or such higher percentage as may be elected by the Employer by resolution)
of Compensation, except as may be indicated below.     ¨   The ADP Safe Harbor
Non-Elective Contribution will be used to offset the allocation that would
otherwise be made to the Participant under Section 7 of the Adoption Agreement.
If Section 7.2(d) of the Adoption Agreement is checked, this offset applies only
to the second step of the Two-Seep Formula or the fourth step of the Four-Step
Formula, as applicable.     ¨   This contribution will be made to the following
defined contribution plan in lieu of this Plan:      

 

     

 

5.3   ¨   ADP Safe Harbor Basic Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of (1)
100% of the Participant’s Elective Deferrals that do not exceed 3% of
Compensation for the Allocation Period, plus (2) 50% of the Participant’s
Elective Deferrals that exceed 3% of Compensation for the Allocation Period but
do not exceed 5% percent of Compensation for the Allocation Period. 5.4   x  
ADP Safe Harbor Enhanced Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of (1)
100% of the Participant’s Elective Deferrals that do not exceed 3% of
Compensation for the Allocation Period, plus (2) 50% of the Participant’s
Elective Deferrals that exceed 3% of Compensation but do not exceed 6% of
Compensation for the Allocation Period. (Note: In the blank in (1) and the
second blank in (2), insert a number that is 3 but not greater than 6. The first
and last blanks in (2) must be completed so that, at any rate of elective
deferrals, the Matching Contribution is at least equal to the Matching
Contribution receivable if the Employer were making ADP Safe Harbor Basic
Matching Contributions, but the rate of match cannot increase as deferrals
increase.)       Note: You can only select Sections 5.5, 5.6 and/or 5.7 below if
you also selected Section 5.1, 5.2, 5.3 or 5.4 above. 5.5   ¨   ACP Safe Harbor
Discretionary Non-Tiered Matching Contributions. The Employer’s ACP Safe Harbor
Discretionary Non-Tiered Matching Contribution is totally discretionary, but
when made will be a percentage determined by the Employer of

 

Prototype 401(k) Non-Std.   Page 11 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

    a Safe Harbor Participant’s Elective Deferrals that do not exceed 4% of his
or her Compensation for the Allocation Period. (Note: Any ACP Safe Harbor
Discretionary Non-Tiered Matching Contribution that exceeds 4% of a
Participant’s Compensation is considered a Non-Safe Harbor Matching Contribution
and is subject to the ACP Test.) 5.6   ¨   ACP Safe Harbor Mandatory Non-Tiered
Matching Contributions. The Employer must make an ACP Safe Harbor Mandatory
Non-Tiered Matching Contribution equal to             % of a Safe Harbor
Participant’s Elective Deferrals which do not exceed             % (max. 6) of a
Safe Harbor Participant’s Compensation for the Allocation Period. 5.7   ¨   ACP
Safe Harbor Mandatory Tiered Matching Contributions. The Employer must make an
ACP Safe Harbor. Mandatory Tiered Matching Contribution for each Safe Harbor
Participant equal to the amount determined below, provided the ratio of Matching
Contributions for a Safe Harbor Participant to his or her Elective Deferrals and
Employee Contributions does not increase as the amount of his or her Elective
Deferrals and Employee Contributions increases. In no event can Elective
Deferrals that exceed 6% of Compensation for the Allocation Period be matched.
(Note: The blanks must be completed so that, at any rate of Elective Deferrals,
the rate of Matching Contributions cannot increase as Elective Deferrals
increase.)     ¨   1st tier               % of Elective Deferrals that do not
exceed             % of Compensation     ¨   2nd tier               % of
Elective Deferrals that exceed             % but not             % of
Compensation     ¨   3rd tier               % of Elective Deferrals that exceed
            % but not             % of Compensation     ¨   4th tier  
            % of Elective Deferrals that exceed             % but not
            % of Compensation

Section 6. ¨ Non-Safe Harbor Matching Contributions

 

 

6.1   Determination of Amount. Non-Safe Harbor Matching Contributions are
permitted < ¨ beginning                      (must be after the later of the
Plan’s original effective date or the restatement date) >, subject to the
provisions selected below.   (a)   ¨   Totally Discretionary Formula
(Non-Tiered). Subject to the requirements set forth in Section 3.4(f) of the
Basic Plan, the Employer’s Non-Safe Harbor Matching Contribution for any
Allocation Period is totally discretionary.   (b)   ¨   Discretionary Formula
(Tiered or Non-Tiered) With Fixed Maximum. Subject to the requirements set forth
in Section 3.4(f) of the Basic Plan, the Employer may make a Non-Safe Harbor
Matching Contribution for any Allocation Period equal to a discretionary
percentage of each Benefiting Participant’s Elective Deferrals, not to exceed
the following amount for any Allocation Period on behalf of any Benefiting
Participant:       ¨               % (max. 100%) of a Benefiting Participant’s
Elective Deferrals       ¨               % of a Benefiting Participant’s
Compensation (this % cannot exceed the minimum deferral % in -1.4(a))       ¨  
$             for a Benefiting Participant       ¨   The lesser of             %
of a Benefiting Participant’s Compensation or $                   ¨  
            % (max. 100%) of a Participant Elective Deferrals that do not exceed
            % of his or her Compensation   (c)   ¨   Mandatory Non-Tiered
Formula. The Employer must make a Non-Safe Harbor Matching Contribution equal to
            % (max. 100%) of each Benefiting Participant’s Elective Deferrals ¨
not to exceed the following for an Allocation Period:       ¨   Elective
Deferrals in excess of             % of each Benefiting Participant’s
Compensation       ¨   $             for each Benefiting Participant       ¨  
The lesser of Elective Deferrals in excess of             % of each Benefiting
Participant’s Compensation or $               (d)   ¨   Mandatory Tiered
Formula. The Employer must make a Non-Safe Harbor Matching Contribution for each
Benefiting Participant equal to the amount determined by the tiered formula
below. (check each tier that applies, but note that the rate of Non-Safe Harbor
Matching Contributions cannot increase as Elective Deferrals increase)       ¨  
1st tier               % of Elective Deferrals that do not exceed             %
of Compensation       ¨   2nd tier               % of Elective Deferrals that
exceed             % but not             % of Compensation       ¨   3rd tier  
            % of Elective Deferrals that exceed             % but not
            % of Compensation       ¨   4th tier               % of Elective
Deferrals that exceed             % but not             % of Compensation      
¨   5th tier               % of Elective Deferrals that exceed             % but
not             % of Compensation       ¨   6th tier               % of Elective
Deferrals that exceed             % but not             % of Compensation      
¨   7th tier               % of Elective Deferrals that exceed             % but
not             % of Compensation       ¨   8th tier               % of Elective
Deferrals that exceed             % but not             % of Compensation

 

Prototype 401(k) Non-Std.   Page 12 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      ¨   9th tier               % of Elective Deferrals that exceed
            % but not             % of Compensation       ¨   10th tier  
            % of Elective Deferrals that exceed             % but not
            % of Compensation

  (e)   ¨   Mandatory Years/Periods of Service Formula. The Employer must make a
Non-Safe Harbor Matching Contribution for each Benefiting Participant equal to
the Matching percentage indicated below of each Benefiting Participant’s
Elective Deferrals based on the Benefiting Participant’s < ¨ 1-Year Periods of
Service > < ¨ Years of Service, and a Year of Service for purposes of this
Section is a Plan Year in which a Participant is credited with             
(max. 1,000)k Hours of Service >, subject to any limitations indicated below.
(check each tier that applies)       Years/Periods of Service   Matching %      
                   to                                 %   < ¨ up to
$             > < ¨ up to             % of Compensation >      
                 to                                 %   < ¨ up to $            
> < ¨ up to             % of Compensation >                        to           
                     %   < ¨ up to $             > < ¨ up to             % of
Compensation >                        to                                 %   < ¨
up to $             > < ¨ up to             % of Compensation >      
                 to                                 %   < ¨ up to $            
> < ¨ up to             % of Compensation > 6.2   Benefiting Participants. Any
Employee who has entered the Plan as a Participant for Non-Safe Harbor Matching
Contribution purposes and makes an Elective Deferral in an Allocation Period < ¨
and who is an NHCE for that Allocation Period > will be a Benefiting Participant
under this Section for an Allocation Period based on the conditions below < ¨
provided the Participant is still an Eligible Employee under Section 3.1(d) on
the last day of the Allocation Period (or earlier Termination of Employment) >.
  (a)   Participants who are still Employees on the last day of the Allocation
Period (check one)     ¨   Will always be Benefiting Participants regardless of
Service     ¨   Must be credited with              (max. 1,000) Hours of Service
in the Allocation Period     ¨   Must be credited with a              (max. 6)
month Period of Service in the Allocation Period     ¨   Must be credited with
             (max. 6) consecutive calendar months of employment in the
Allocation Period     ¨   Must be credited with              (max. 182)
consecutive days of employment in the Allocation Period   (b)   Participants who
Terminate Employment before the last day of the Allocation Period because of
retirement on or after Normal Retirement Age < ¨ or Early Retirement Age >, or
because of death or Disability (check one)     ¨   Will not be Benefiting
Participants for that Allocation Period     ¨   Will always be Benefiting
Participants regardless of Service     ¨   Must be credited with             
(max. 1,000) Hours of Service in the Allocation Period     ¨   Must be credited
with a              (max. 6) month Period of Service in the Allocation Period  
  ¨   Must be credited with              (max. 6) consecutive calendar months of
employment in the Allocation Period     ¨   Must be credited with             
(max. 182) consecutive days of employment in the Allocation Period   (c)  
Participants who Terminate Employment before the last day of the Allocation
Period for any other reason (check one)     ¨   Will not be Benefiting
Participants for that Allocation Period     ¨   Will always be Benefiting
Participants regardless of Service     ¨   Must be credited with             
(max. 1,000) Hours of Service in the Allocation Period     ¨   Must be credited
with a              (max. 6) month Period of Service in the Allocation Period  
  ¨   Must be credited with              (max. 6) consecutive calendar months of
employment in the Allocation Period     ¨   Must be credited with             
(max. 182) consecutive days of employment in the Allocation Period 6.3   ¨  
Catch-Up Contributions. Catch-Up Contributions will be matched under the formula
selected in Section 6.1 < ¨ but any limitations selected in such formula will be
ignored >. 6.4   ¨   Voluntary Employee Contributions. Voluntary Employee
Contributions will be matched under the formula selected in Section 6.1 < ¨ but
any limitations selected in such formula will be ignored. 6.5   ¨   Additional
Non-Safe Harbor Matching Contributions. An Employer may make additional Non-Safe
Harbor Matching Contributions as selected in the “Additional Non-Safe Harbor
Matching Contribution Addendum” attached hereto.

 

Prototype 401(k) Non-Std.   Page 13 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

Section 7. x Non-Safe Harbor Non-Elective Contributions

 

 

7.1       Determination of Amount. Non-Safe Harbor Non-Elective Contributions
are permitted < ¨ beginning                      (must be after the later of the
Plan’s original effective date or the restatement date) >, and the amount made
by the Employer for any Allocation Period will be determined by the formula
below. (check one)   x       Totally discretionary on the part of the Employer  
¨   Equal to at least             % of the Compensation of all Benefiting
Participants   ¨   Equal to at least $               ¨  
As required by the following collective bargaining agreement
                                         
                                                   ¨  
Other (describe how the amount is determined)
                                         
                                                                        7.2    
  Allocation Method. Non-Safe Harbor Non-Elective Contributions made to the Plan
will be allocated in the manner selected below.   (a)       x       Pro-rata
based on the Compensation for the Allocation Period of all Benefiting
Participants.   (b)   ¨   Per capita (same dollar amount) for the Allocation
Period to all Benefiting Participants.   (c)   ¨   Pro-rata based on the
allocation points of all Benefiting Participants. Each Participant’s allocation
points for each Allocation Period will be the sum of the points selected below.
(check all that apply, but 1) or 2) must be checked)       ¨    1)           
points for each year of a Participant’s age       ¨    2)            points for
each of a Participant’s credited Years/Periods of Service < ¨ to a maximum of
           years >       ¨    3)            points per each $           (max.
$200) of a Participant’s Compensation paid in the Allocation Period   (d)   ¨  
Using permitted disparity in < ¨ a 2-step allocation only > < ¨ a 4-step
allocation only > < ¨ a 2-step allocation in non-Top Heavy Plan Years and a
4-step allocation in Top Heavy Plan Years >, in accordance with Section
3.5(a)(4) of the Basic Plan, based on the integration percentage and the
integration level selected below.       Integration %           Integration
Level       ¨    5.7%   ¨       The Taxable Wage Base         ¨      
            % of the Taxable Wage Base (must be 20% or less of the Taxable Wage
Base)         ¨       $             (amount must be 20% or less of the Taxable
Wage Base)       ¨    5.4%   ¨       80% of the Taxable Wage Base rounded up < ¨
$1 > < ¨ $100 > < ¨ $1,000 >         ¨                   % of the Taxable Wage
Base (must be more than 80% but less than 100%)         ¨       $            
(amount must be more than 80% but less than 100% of the Taxable Wage Base)      
¨    4.3%   ¨       20% of the Taxable Wage Base rounded up < ¨ $1> < ¨ $100 > <
¨ $1,000 >         ¨                   % of the Taxable Wage Base (must be more
than 20% but not more than 80%)         ¨       $             (amount must be
more than 20% but not more than 80% of the Taxable Wage Base)   (e)   ¨   Using
the Participant Group Allocation method as set forth in the “Allocation Group
Addendum” attached hereto.   (f)   ¨   Using the Age-Weighted Allocation method
determined with the assumption indicated below.       Pre-Retirement Interest
            %   Pre-Retirement Mortality:  

 

      Post-Retirement Interest             %   Post-Retirement Mortality:  

 

7.3   Benefiting Participants. An Employee who is a Participant for Non-Safe
Harbor Non-Elective Contribution purposes will be a Benefiting Participant under
this Section for an Allocation Period based on the conditions below < x provided
the Participant is still an Eligible Employee under Section 3.1(e) on the last
day of the Allocation Period (or earlier Termination of Employment) >.   (a)  
Participants who are still Employees on the last day of the Allocation Period
(check one)     ¨   Will always be Benefiting Participants regardless of Service
    x   Must be credited with 1,000 (max. 1,000) Hours of Service in the
Allocation Period     ¨   Must be credited with a              (max. 6) month
Period of Service in the Allocation Period     ¨   Must be credited with
             (max. 6) consecutive calendar months of employment in the
Allocation Period     ¨   Must be credited with              (max. 182)
consecutive days of employment in the Allocation Period

 

Prototype 401(k) Non-Std.   Page 14 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

  (b)   Participants who Terminate Employment before the last day of the
Allocation Period because of retirement on or after Normal Retirement Age < x or
Early Retirement Age >, or because of death or Disability (check one)     ¨  
Will not be Benefiting Participants for that Allocation Period     x   Will
always be Benefiting Participants regardless of Service     ¨   Must be credited
with              (max. 1,000) Hours of Service in the Allocation Period     ¨  
Must be credited with a              (max. 6) month Period of Service in the
Allocation Period     ¨   Must be credited with              (max. 6)
consecutive calendar months of employment in the Allocation Period     ¨   Must
be credited with              (max. 182) consecutive days of employment in the
Allocation Period   (c)   Participants who Terminate Employment before the last
day of the Allocation Period for any other reason (check one)     x  

Will not be Benefiting Participants for that Allocation Period

    ¨   Will always be Benefiting Participants regardless of Service     ¨  
Must be credited with              (max. 1,000) Hours of Service in the
Allocation Period     ¨   Must be credited with a              (max. 6) month
Period of Service in the Allocation Period     ¨   Must be credited with
             (max. 6) consecutive calendar months of employment in the
Allocation Period     ¨   Must be credited with              (max. 182)
consecutive days of employment in the Allocation Period 7.4   ¨   Additional
Non-Safe Harbor Non-Effective Contributions. An Employer may make additional
Non-Safe Harbor Non-Elective Contributions as selected in the “Additional
Non-Safe Harbor Non-Elective Contribution Addendum” attached hereto.

Section 8. x Rollovers and Employee Contributions

 

 

8.1

  x   Rollover Contributions. Rollover Contributions are permitted < ¨ beginning
                     (must be after the later of the Plan’s original effective
date or the restatement date)>, subject to the provisions selected below.    
(a)   Rollover Contributions can be made to the Plan by: (check one)       ¨  
Any Employee (including those who are not Eligible Employees)       x   Any
Eligible Employee (whether a Participant or not)       ¨   Any Eligible Employee
who has become a Participant for Elective Deferral purposes       ¨   Any
Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes       ¨   Any Eligible Employee who has become a
Participant for Non-Safe Harbor Non-Elective Contribution purposes     (b)  
Rollover Contributions will be accepted from the following types of plans:
(check any that apply)      

x

  Code §401(a) plans (qualified retirement plans)      

x

  Code §403(a) plans (qualified annuity plans)      

x

  Code §403(b) plans (annuities purchased by a Code §501(c)(3) organization and
certain educational institutions)      

¨

  Code §408(a) plans (individual retirement accounts)      

¨

  Code §408(b) plans (individual retirement annuities)      

x

  Code §457(b) plans (governmental only)     (c)   Rollover Contributions can
also include the following: (check all that apply)      

¨

  Roth Elective Deferrals (Note: Can be checked only if this Plan also permits
Roth Elective Deferrals)      

¨

  Voluntary Employee Contributions      

¨

  Mandatory Employee Contributions      

¨

  Participant loans      

¨

  In kind distributions (other than Participant loans)     (d)   Rollover
Contributions can be withdrawn from the Plan: (check one)

 

Prototype 401(k) Non-Std.   Page 15 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      ¨   At any time       ¨   Annually on a date set by the Administrator    
  ¨   Semi-annually on dates set by the Administrator       ¨   Quarterly on
dates set by the Administrator       ¨   Monthly on dates set by the
Administrator       x   Only upon Termination of Employment and only at the time
selected in Section 15.5 of the Adoption Agreement     (e)   Rollover
Contributions which are withdrawn from the Plan < x can > < ¨ cannot > be
redeposited in the Plan.

8.2

  ¨   Voluntary Employee Contributions. Voluntary Employee Contributions are
permitted < ¨ beginning                      (must be after the later of the
Plan’s original effective date or the restatement date) >, subject to the
provisions selected below.     (a)   Voluntary Employee Contributions can be
made to the Plan by: (check one)       ¨   Any Eligible Employee who has become
a Participant for Elective Deferral purposes       ¨   Any Eligible Employee who
has become a Participant for Non-Safe Harbor Matching Contribution purposes    
  ¨   Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes     (b)   Minimum and Maximum Contribution.
The minimum permitted Voluntary Employee Contribution is             % (enter
zero if no minimum) of Compensation and the maximum permitted contribution is
            % (max. 100) of Compensation. Voluntary Employee Contributions can
be made < ¨ annually > < ¨ monthly > < ¨ each payroll period >.     (c)  
Voluntary Employee Contributions can be withdrawn from the Plan: (check one)    
  ¨   At any time       ¨   Annually on a date set by the Administrator       ¨
  Semi-annually on dates set by the Administrator       ¨   Quarterly on dates
set by the Administrator       ¨   Monthly on dates set by the Administrator    
  ¨   Only upon Termination of Employment and only at the time selected in
Section 15.5 of the Adoption Agreement 8.3   ¨   Deemed IRAs. Deemed Individual
Retirement Accounts are permitted < ¨ beginning                      (must be
after the later of the Plan’s original effective date or the restatement date)
>, subject to the provisions selected below. (check one)     ¨   Any Eligible
Employee who has become a Participant for Elective Deferral purposes     ¨   Any
Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes     ¨   Any Eligible Employee who has become a Participant
for Non-Safe Harbor Non-Elective Contribution purposes

Section 9. ¨ Prevailing Wage Contributions

 

 

9.1    Prevailing Wage Contributions. Subject to Section 3.6 of the Basic Plan,
the Employer will make contributions to the Plan for the Prevailing Wage Service
of each Participant < ¨ who is an NHCE >. The Administrator may promulgate
additional rules and procedures regarding Prevailing Wage Contributions in an
administrative policy regarding Prevailing Wage Contributions. 9.2    Vesting.
Prevailing Wage contributions are 100% Vested at all times unless they are
“annualized” pursuant to Department of Labor Regulations, in which case they
will be Vested in accordance with the schedule selected in Section 10.6 of the
Adoption Agreement. Notwithstanding the foregoing, to the extent a Prevailing
Wage contribution is used to offset an Employer contribution that is required to
be 100% Vested at all times, such Prevailing Wage contribution will also be 100%
Vested at all times.

Section 10. Vesting Requirements

 

 

10.1   Full and Immediate Vesting Upon Retirement, Death or Disability. A
Participant’s Vested Interest in his or her Participant’s Account will be 100%
upon reaching Normal Retirement Age and upon the occurrence of the following:
(check all that apply)   x   Reaching Early Retirement Age   x   Death prior to
Termination of Employment   x   Disability prior to Termination of Employment
10.2   Elective Deferrals, QMACs, QNECs and ADP Safe Harbor Contributions. A
Participant’s Vested Interest in all Elective Deferrals, QMACS, QNECs and ADP
Safe Harbor Contributions allocated to him or her will be 100% at all times.

 

Prototype 401(k) Non-Std.   Page 16 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

10.3   ¨   ACP Safe Harbor Matching Contributions. A Participant’s Vested
Interest in his or her ACP Safe Harbor Matching Contribution Account will be
determined by the provisions selected below.     (a)   The Vesting schedule for
ACP Safe Harbor Matching Contributions in a non-Top Heavy Plan Year is: (check
one)       ¨   100% full and immediate       ¨   The schedule set forth below  
      1 Year / Period of Service                %         2 Years / Periods of
Service             % (must be at least 20% unless 100% Vesting occurs after 3
years)         3 Years / Periods of Service             % (must be at least 40%)
        4 Years / Periods of Service             % (must be at least 60%)      
  5 Years / Periods of Service             % (must be at least 80%)         6
Years / Periods of Service             % (must be 100%)     (b)   The Vesting
schedule for ACP Safe Harbor Matching Contributions in a Top Heavy Plan Year is:
(check one)       ¨   100% full and immediate       ¨   The schedule set forth
below         1 Year / Period of Service                %         2 Years /
Periods of Service             % (must be at least 20% unless 100% Vesting
occurs after 3 years)         3 Years / Periods of Service             % (must
be at least 40%)         4 Years / Periods of Service             % (must be at
least 60%)         5 Years / Periods of Service             % (must be at least
80%)         6 Years / Periods of Service             % (must be 100%)     (c)  
¨   Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs
(a) and (b) above, a Participant’s Vested Interest in ACP Safe Harbor
Contributions which were made to the Plan prior to January 1, 2001 will be
determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.     (d)   ¨   Service Excluded for Vesting.
All Service with the Employer is counted in determining a Participant’s Vested
interest in the ACP Safe Harbor Matching Contribution Account except the
following: (check all that apply)         ¨    Service before age 18         ¨
   Service before the Employer maintained this Plan or a predecessor plan      
  ¨    Service during a period for which the Employee made no mandatory
contributions to the Plan 10.4   ¨   Non-Safe Harbor Matching Contributions. A
Participant’s Vested Interest in his or her Non-Safe Harbor Matching
Contribution Account will be determined by the provisions below selected below.
    (a)   The Vesting schedule for Non-Safe Harbor Matching Contributions in a
non-Top Heavy Plan Year is: (check one)       ¨   100% full and immediate      
¨   The schedule set forth below         1 Year / Period of Service
               %         2 Years / Periods of Service             % (must be at
least 20% unless 100% Vesting occurs after 3 years)         3 Years / Periods of
Service             % (must be at least 40%)         4 Years / Periods of
Service             % (must be at least 60%)         5 Years / Periods of
Service             % (must be at least 80%)         6 Years / Periods of
Service             % (must be 100%)     (b)   The Vesting schedule for Non-Safe
Harbor Matching Contributions in a Top Heavy Plan Year is: (check one)       ¨  
100% full and immediate       ¨   The schedule set forth below         1 Year /
Period of Service                %         2 Years / Periods of Service
            % (must be at least 20% unless 100% Vesting occurs after 3 years)  
      3 Years / Periods of Service             % (must be at least 40%)        
4 Years / Periods of Service             % (must be at least 60%)         5
Years / Periods of Service             % (must be at least 80%)         6 Years
/ Periods of Service             % (must be 100%)     (c)   ¨   Vesting Schedule
for Pre-EGTRRA Contributions. Notwithstanding paragraphs (a) and (b) above, a
Participant’s

 

Prototype 401(k) Non-Std.   Page 17 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

        Vested Interest in Non-Safe Harbor Matching Contributions which were
made to the Plan prior to January 1, 2001 will be determined in accordance with
the Vesting schedule in effect when such contributions were made to the Plan.  
  (d)   ¨   Service Excluded for Vesting. All Service with the Employer is
counted in determining a Participant’s Vested Interest in the Non-Safe Harbor
Matching Contribution Account except the following: (check all that apply)      
  ¨   Service before age 18         ¨   Service before the Employer maintained
this Plan or a predecessor plan         ¨   Service during a period for which
the Employee made no mandatory contributions to the Plan 10.5   x   Non-Safe
Harbor Non-Elective Contributions. A Participant’s Vested Interest in all
Non-Safe Harbor Non-Elective Contributions allocated to him or her will be
determined by the provisions selected below.     (a)   The Vesting schedule for
Non-Safe Harbor Non-Elective Contributions in a non-Top Heavy Plan Year is:
(check one)       ¨   100% full and immediate       ¨   7 Year Graded       ¨  
5 Year Cliff       x   The schedule set forth below         1 Year / Period of
Service 0%         2 Years / Periods of Service 20% (must be at least 20% unless
100% Vesting occurs after 3 years)         3 Years / Periods of Service 40%
(must be at least 40%)         4 Years / Periods of Service 60% (must be at
least 60%)         5 Years / Periods of Service 80% (must be at least 80%)      
  6 Years / Periods of Service 100% (must be 100%)     (b)   The Vesting
schedule for Non-Safe Harbor Non-Elective Contributions in a Top Heavy Plan Year
is: (check one)       ¨   100% full and immediate       x   The schedule set
forth below         1 Year / Period of Service 0%         2 Years / Periods of
Service 20% (must be at least 20% unless 100% Vesting occurs after 3 years)    
    3 Years / Periods of Service 40% (must be at least 40%)         4 Years /
Periods of Service 60% (must be at least 60%)         5 Years / Periods of
Service 80% (must be at least 80%)         6 Years / Periods of Service 100%
(must be 100%)     (c)   ¨   Service Excluded for Vesting. All Service with the
Employer is counted in determining a Participant’s Vested Interest in the
Non-Safe Harbor Non-Elective Contribution Account except the following: (check
all that apply)         ¨   Years of Service before age 18         ¨   Years of
Service before the Employer maintained this Plan or a predecessor plan         ¨
  Years of Service during a period for which the Employee made no mandatory
contributions to the Plan 10.6   ¨   Prevailing Wage Contributions. Except as
otherwise provided in Section 9.2 of the Adoption Agreement, a Participants
Vested Interest in all Prevailing Wage contributions allocated to him or her
will be determined by the provisions below.     (a)   The Vesting schedule for
Prevailing Wage Contributions In a non-Top Heavy Plan Year is: (check one)      
¨   100% full and immediate       ¨   7 Year Graded       ¨   5 Year Cliff      
¨   The schedule set forth below         1 Year / Period of Service
               %         2 Years / Periods of Service             % (must be at
least 20% unless 100% Vesting occurs after 3 years)         3 Years / Periods of
Service             % (must be at least 40%)         4 Years / Periods of
Service             % (must be at least 60%)         5 Years / Periods of
Service             % (must be at least 80%)         6 Years / Periods of
Service             % (must be 100%)

 

Prototype 401(k) Non-Std.   Page 18 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

    (b)   The Vesting schedule for Prevailing Wage Contributions in a Top Heavy
Plan Year is: (check one)      

¨

   100% full and immediate      

¨

   The schedule set forth below          1 Year / Period of Service
               %          2 Years / Periods of Service             % (must be at
least 20% unless 100% Vesting occurs after 3 years)          3 Years / Periods
of Service             % (must be at least 40%)          4 Years / Periods of
Service             % (must be at least 60%)          5 Years / Periods of
Service             % (must be at least 80%)          6 Years / Periods of
Service             % (must be 100%)    

(c)

  ¨    Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the Prevailing Wage Contribution
Account except the following: (check all that apply)          ¨   Years of
Service before age 18          ¨   Years of Service before the Employer
maintained this Plan or a predecessor plan          ¨   Years of Service during
a period for which the Employee made no mandatory contributions to the Plan

Section 11. Compensation Definitions

 

 

11.1

  x   Elective Deferrals. A Participant’s Compensation for Elective Deferral
purposes will be determined as selected below.     (a)   Compensation is defined
as: (check one)      

x

  Form W-2 Compensation      

¨

  Code §3401 Compensation      

¨

  Safe Harbor Code §415 Compensation     (b)   Elective contributions under Code
§125, §132(f)(4), §402(h), §403(b), §457(b) and §414(h)(2) will: (check one)    
 

x

  Be included as Compensation      

¨

  Not be included as Compensation     (c)   The Compensation measuring period is
the: (check one)      

x

  Plan Year      

¨

  Fiscal Year ending on or within the Plan Year      

¨

  Calendar year ending on or within the Plan Year     (d)   x   The following
categories of remuneration will not be counted as Compensation: (check all that
apply)        

¨

  1)   Compensation received prior to becoming a Participant        

¨

  2)   Compensation received while an ineligible Employee under Section 3.1 (a)
of the Adoption Agreement        

¨

  3)   All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances,
fringe benefit, moving expenses, etc.)        

¨

  4)   Post-Severance Compensation1        

¨

  5)   Deemed 125 Compensation1        

¨

  6)   Bonuses1        

¨

  7)   Overtime1        

¨

  8)   Commissions1

       

x

   9)    Other (describe)1  

See 1 in Addendum

           

 

        1   If checked, the Plan’s definition of compensation may fail to
satisfy the safe harbor requirements unless such compensation is excluded only
with respect to Highly Compensated Employees under paragraph (e) below.     (e)
  ¨   The amounts excluded under (d)(4) — (9) will only be excluded with respect
to: (check all that apply)

 

Prototype 401(k) Non-Std.   Page 19 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

         ¨    Highly Compensated Employees          ¨    Other (cannot be a
class that only includes NHCEs)  

 

           

 

11.2   x   ADP Safe Harbor Contributions. A Participant’s Compensation for
purposes of any ADP Safe Harbor Contributions contributed under Section 5 of the
Adoption Agreement will be determined as selected below.     (a)   Compensation
Is defined as: (check one)       x   Form W-2 Compensation       ¨   Code §3401
Compensation       ¨   Safe Harbor Code §415 Compensation     (b)   Elective
contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b), §457(b)
and §414(h)(2) will: (check one)       x   Be included as Compensation       ¨  
Not be included as Compensation     (c)   The Compensation measuring period is
the: (check one)       x   Plan Year       ¨   Fiscal Year ending on or within
the Plan Year       ¨   Calendar year ending on or within the Plan Year     (d)
  x   The following categories of remuneration will not be counted as
Compensation: (check all that apply)       ¨   1) Compensation received prior to
becoming a Participant       ¨   2) Compensation received while an ineligible
Employee under Sections 3.1(a) and (b) of the Adoption Agreement       ¨   3)
All items in Regulation §1.414(s)-1(e)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)       ¨   4) Post-Severance Compensation1      
¨   5) Deemed 125 Compensation1       ¨   6) Bonuses1       ¨   7) Overtime1    
  ¨   8) Commissions1       x   9) Other  (describe)1   

See 2 in Addendum

          

 

 

 

1 If checked, the Plan’s definition of compensation may fail to satisfy the safe
harbor requirements unless such compensation is excluded only with respect to
Highly Compensated Employees under paragraph (e) below.

    (e)  

¨

 

The amounts excluded under (d))(4) — (9) will only be excluded with respect to: 
(check all that apply)

      ¨  

Highly Compensated Employees

      ¨  

Other (cannot be a class that only includes NHCEs)

       

 

11.3   ¨   ACP Safe Harbor Contributions. A Participant’s Compensation for
purposes of any ACP Safe Harbor Contributions contributed under Section 5 of the
Adoption Agreement will be determined as selected below.     (a)   Compensation
is defined as: (check one)       ¨    Form W-2 Compensation       ¨    Code
§3401 Compensation       ¨    Safe Harbor Code §415 Compensation     (b)  
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)       ¨    Be included as Compensation
      ¨    Not be included as Compensation     (c)   The Compensation measuring
period is the: (check one)

 

Prototype 401(k) Non-Std.   Page 20 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

         ¨   Plan Year          ¨   Fiscal Year ending on or within the Plan
Year          ¨   Calendar year ending on or within the Plan Year       (d)    ¨
  The following categories of remuneration will not be counted as Compensation:
(check all that apply)          ¨   1) Compensation received prior to becoming a
Participant          ¨   2) Compensation received while an ineligible Employee
under Sections 3.1(a) and (c) of the Adoption Agreement          ¨   3) All
items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe benefit,
moving expenses, etc.)          ¨   4) Post-Severance Compensation1          ¨  
5) Deemed 125 Compensation1          ¨   6) Bonuses1          ¨   7) Overtime1  
       ¨   8) Commissions1

         ¨   9) Other (describe)1  

 

          

 

  1 If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.     (e)      ¨   The
amounts excluded under (d)(4) — (9) will only be excluded with respect to:
(check all that apply)            ¨    Highly Compensated Employees           
¨    Other (cannot be a class that only includes  NHCEs)   

 

11.4   ¨        Non-Safe Harbor Matching Contributions. A Participant’s
Compensation for purposes of Non-Safe Harbor Matching Contributions contributed
under Section 6 of the Adoption Agreement will be determined as selected below.
    (a)      Compensation is defined as: (check one)          ¨   Form W-2
Compensation          ¨   Code §3401 Compensation          ¨   Safe Harbor Code
§415 Compensation     (b)      Elective contributions under Code §125,
§132(f){4), §401(k), §402(h), §403(b), §457(b) and §414{h)(2) will: (check one)
         ¨   Be included as Compensation          ¨   Not be included as
Compensation     (c)      The Compensation measuring period is the: (check one)
         ¨   Plan Year          ¨   Fiscal Year ending on or within the Plan
Year          ¨   Calendar year ending on or within the Plan Year     (d)      ¨
  The following categories of remuneration will not be counted as Compensation:
(check all that apply)          ¨   1) Compensation received prior to becoming a
Participant for Non-Safe Harbor Matching Contributions          ¨   2)
Compensation received while an ineligible Employee under Section 3.1(d) of the
Adoption Agreement          ¨   3) All items in Regulation §1.414(s)-1(c)(3)
(i.e., expense allowances, _fringe benefit, moving expenses, etc.)          ¨  
4) Post-Severance Compensation1          ¨   5) Deemed 125 Compensation1      
   ¨   6) Bonuses1          ¨   7) Overtime1          ¨   8) Commissions1      
   ¨   9) Other (describe)1          1 If checked, the Plan’s definition of
compensation may fail to satisfy the safe harbor requirements unless such
compensation is excluded only with respect to Highly Compensated Employees under
paragraph (e) below.     (e)      ¨   The amounts excluded under (d)(4) — (9)
will only be excluded with respect to: (check all that apply)

 

Prototype 401(k) Non-Std.   Page 21 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

       ¨   Highly Compensated Employees

       ¨   Other (cannot be a class that only includes NHCEs)  

 

       

 

11.5   x     Non-Safe Harbor Non-Elective Contributions. A Participant’s
Compensation for purposes of Non-Safe Harbor Non-Elective Contributions
contributed under Section 7 of the Adoption Agreement will be determined as
selected below.     (a)   Compensation is defined as: (check one)       x   Form
W-2 Compensation       ¨   Code §3401 Compensation       ¨   Safe Harbor Code
§415 Compensation     (b)   Elective contributions under Code §125, §132(f)(4),
§401(k), §402(h), §403(b), §457(b) and §414(h)(2) will: (check one)       x   Be
included as Compensation       ¨   Not be included as Compensation     (c)   The
Compensation measuring period is the: (check. one)       x   Plan Year       ¨  
Fiscal Year ending on or within the Plan Year       ¨   Calendar year ending on
or within the Plan Year     (d)   x   The following categories of remuneration
will not be counted as Compensation: (check all that apply)       ¨   1)
Compensation received prior to becoming a Participant for Non-Safe Harbor
Non-Elective Contributions       x   2) Compensation received while an
ineligible Employee under Section 3.1(e) of the Adoption Agreement       ¨   3)
All items in Regulation §1.414(s)-1(e)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc)       ¨   4) Post-Severance Compensation1       ¨
  5) Deemed 125 Compensation1       ¨   6) Bonuses1       ¨   7) Overtime1      
¨   8) Commissions1

       x    9) Other  (describe)1  

See 3 in Addendum

       

 

      1 If checked, the Plan’s definition of compensation may fail to satisfy
the safe harbor requirements unless such compensation is excluded only with
respect to Highly Compensated Employees under paragraph (e) below.     (e)   ¨  
The amounts excluded under (d)(4) — (9) will only be excluded with respect:
(check all that apply)       ¨   Highly Compensated Employees

      ¨   Other (cannot be a class that only includes NHCEs)  

 

       

 

    (f)   ¨   Imputed Compensation During Periods of Disability. Subject to
Section 1.39(c) and Section 1.41(g) of the Basic Plan, a Participant’s
Compensation will be imputed during periods of total disability (as defined in
Code §22(e)(3)) in determining or allocating Non-Safe Harbor Non-Elective
Contributions. Any such imputation will be limited to the number of Plan Years
(and Limitation Years) specified in an administrative policy, and the number of
such Plan Years and Limitations Years can be different for affected Participants
who are HCEs and those who are NHCEs. 11.6   ¨     Voluntary Employee
Contributions. A Participant’s Compensation for purposes of any Voluntary
Employee Contributions contributed under Section 82 of the Adoption Agreement
will be determined as selected below.     (a)   Compensation is defined as:
(check one)       ¨   Form W-2 Compensation       ¨   Code §3401 Compensation  
    ¨   Safe Harbor Code §4 I 5 Compensation     (b)   Elective contributions
under Code §125, §132(f)(4), §401(k), §402(h), §403(b), §457(b) and §414{h)(2)
will: (check one)

 

Prototype 401(k) Non-Std.   Page 22 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

    ¨   Be included as Compensation     ¨   Not be included as Compensation  
(c)   The Compensation measuring period is the: (check one)     ¨   Plan Year  
  ¨   Fiscal Year ending on or within the Plan Year     ¨   Calendar year ending
on or within the Plan Year   (d)   ¨   The following categories of remuneration
will not be counted as Compensation: (check all that apply)     ¨   1)
Compensation received prior to becoming a Participant     ¨   2) Compensation
received while an ineligible Employee under Section 3.1(a) of the Adoption
Agreement     ¨   3) All items in Regulation §1.414(s)1(c)(3) (i.e., expense
allowances, fringe benefit, moving expenses, etc.)     ¨   4) Post-Severance
Compensation1     ¨   5) Deemed 125 Compensation1     ¨   6•) Bonuses1     ¨  
7) Overtime1     ¨   8•) Commissions1

    ¨   9) Other (describe)  

 

     

 

    1 If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless’ such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.   (e)   ¨   The
amounts excluded under (d)(4) — (9) will only be excluded with respect: (check
all that apply)     ¨   Highly Compensated Employees     ¨   Other (cannot be a
class that only includes NHCEs)                                          
                                                                 11.7  

Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. An Employee’s Code §415(c)(3) Compensation used to determine any
Top Heavy Minimum Allocations and whether an Employee is also a Key Employee is
based on the selection below.

    x   Form W-2 Compensation     ¨   Code §3401 Compensation     ¨   Safe
Harbor Code §415 Compensation     ¨   Statutory Code §415 Compensation 11.8  

Code §415(c){3) Compensation for Code §415 Limitation Determinations. An
Employee’s Code §415(c)(3) Compensation used to determine the Employee’s Annual
Addition limitation under Article 6 of the Basic Plan is based on the selection
below.

    x   Form W-2 Compensation     ¨   Code §3401 Compensation     ¨   Safe
Harbor Code §415 Compensation     ¨   Statutory Code §415 Compensation 11.9  

Code §415(c)(3) Compensation for Highly Compensated Employee Determinations and
Other Statutory Purposes. An Employee’s Code §415(c)(3) Compensation used to
determine whether the Employee is also a Highly Compensated Employee, and for
other statutory purposes that do not appear elsewhere in this Adoption
Agreement, is based on the selection below.

    x   Form W-2 Compensation     ¨   Code §3401 Compensation     ¨   Safe
Harbor Code §415 Compensation     ¨   Statutory Code §415 Compensation

Section 12. x Allocation of Forfeitures

 

 

12.1   Time When Forfeitures Occur. Forfeitures of any kind will occur: (check
one)

 

Prototype 401(k) Non-Std.   Page 23 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

    x   When a Terminated Participant’s entire Vested Account has been
distributed (or after 5 consecutive Breaks in Service, if earlier)     ¨   After
a Terminated Participant incurs              (max. 5) consecutive Breaks in
Service 12.2   ¨     ACP Safe Harbor Matching Contributions. Forfeitures of ACP
Safe Harbor Matching Contributions which are not used to pay administrative
expenses as permitted under Section 3.13(b) of the Basic Plan will be allocated
(or used) as follows:     (a)   Forfeitures attributable to ACP Safe Harbor
Matching Contributions will be: (check one)       ¨   1) Used to reduce Employer
contributions as described in Section 3.13(b)(2) of the Basic Plan       ¨   2)
Added to Employer contributions as described in Section 3.13(b)(2) of the Basic
Plan       ¨   3) Allocated to Benefiting Participants pro-rata based on his or
her Compensation for the Plan Year     (b)   ¨   Participants Eligible to Be
Benefiting Participants. The following are eligible to be Benefiting
Participants for an Allocation Period with respect to Forfeitures allocated
under paragraph (a)(3) above:       ¨   Those who are Participants for Elective
Deferral purposes (whether they defer or not)       ¨   Those who are
Participants for Non-Safe Harbor Matching Contribution purposes       ¨   Those
who are Participants for Non-Safe Harbor Non-Elective Contribution purposes 12.3
  ¨     Non-Safe Harbor Matching Contributions. Forfeitures of Non-Safe Harbor
Matching Contributions which are not used to pay administrative expenses us
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:     (a)   Forfeitures attributable to Non-Safe Harbor Matching
Contributions will be: (check one)       ¨   1) Used to reduce Employer
contributions as described in Section 3.13(b)(2) of the Basic Plan       ¨   2)
Added to Employer contributions as described in Section 3.13(b)(2) of the Basic
Plan       ¨   3) Allocated to Benefiting Participants in the manner selected in
paragraphs (b), (c) and (d) below     (b)   ¨   Method of Allocation.
Forfeitures allocated under (a)(3) will be allocated to each Benefiting
Participant as follows:       ¨   Pro-rata based on his or her Compensation for
the Plan Year       ¨   Pro-rata based on his or her Elective Deferrals for the
Plan Year       ¨   Pro-rata based on his or her Non-Safe Harbor Matching
Contributions for the Plan Year       ¨   Pro-rata based on his or her Non-Safe
Harbor Matching Contribution Account balance     (c)   ¨   Participants Eligible
to Be Benefiting Participants. The following are eligible to be Benefiting
Participants for an Allocation Period with respect to Forfeitures allocated
under paragraph (a)(3) above:       ¨   Those who are Participants for Elective
Deferral purposes       ¨   Those who are Participants for Non-Safe Harbor
Matching Contribution purposes       ¨   Those who are Participants for Non-Safe
Harbor Non-Elective Contribution purposes     (d)   ¨   Benefiting Participants.
Any Participant selected in paragraph (c) < ¨ who is a NHCE for the Allocation
Period > will be a Benefiting Participant for purposes of the allocations under
paragraph (a)(3) above, provided the Participant also satisfies the applicable
requirements in Section 6.2 of the Adoption Agreement. 12.4   x     Non-Safe
Harbor Non-Elective Contributions. Forfeitures of Non-Safe Harbor Non-Elective
Contributions which are not used to pay administrative expenses as permitted
under Section 3.13(b) of the Basic Plan will be allocated (or used) as follows:
    (a)   Forfeitures attributable to Non-Safe Harbor Non-Elective Contributions
will be: (check one)       ¨   1) Used to reduce Employer contributions as
described in Section 3.13(b)(2) of the Basic Plan       ¨   2) Added to Employer
contributions as described in Section 3.13(b)(2) of the Basic Plan       x   3)
Allocated to Benefiting Participants in the manner selected in paragraphs (b),
(c) and (d) below     (b)   x   Method of Allocation. Forfeitures allocated
under (a)(3) will be allocated to each Benefiting Participant as follows:

 

Prototype 401(k) Non-Std.   Page 24 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      x   Pro-rata based on his or her Compensation for the Plan Year       ¨  
Pro-rata based on his or her Elective Deferrals for the Plan Year       ¨  
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contributions for the
Plan Year       ¨   Pro-rata based on his or her Non-Safe Harbor Non-Elective
Contribution Account balance     (c)   x   Participants Eligible to Be
Benefiting Participants. The following are eligible to be Benefiting
Participants for an Allocation Period with respect to Forfeitures allocated
under paragraph (a)(3) above:       ¨   Those who are Participants for Elective
Deferral purposes       ¨   Those who are Participants for Non-Safe Harbor
Matching Contribution purposes       x   Those who are Participants for Non-Safe
Harbor Non-Elective Contribution purposes     (d)   x   Benefiting Participants.
Any Participant selected in paragraph (c) < ¨ who is a NHCE for the Allocation
Period > will be a Benefiting Participant for purposes of the allocations under
paragraph (a)(3) above, provided the Participant also satisfies the applicable
requirements in Section 7.3 of the Adoption Agreement.

Section 13. Allocation of Earnings and Losses

 

 

13.1   Allocation Method. Investment earnings and losses will be allocated to
each Participant’s Account in a non-discriminatory manner in accordance with the
terms of Section 3.12 of the Basic Plan.

Section 14. Normal and Early Retirement Age

 

 

14.1   Normal Retirement Age. The Plan’s Normal Retirement Age is Age 65 (max.
65)     ¨   Or the              (max. 5th) anniversary of becoming a Participant
in the Plan, if later     ¨   Or the date the Participant is credited with at
least              Years/Periods of Service, if later, but in no event later
than the later of Age 65 or the 5th anniversary of becoming a Participant in the
Plan 14.2   Normal Retirement Date. The Plan’s Normal Retirement Date is as
selected below. (check one)     ¨   The Anniversary Date following the date a
Participant reaches Normal Retirement Age     ¨   The Anniversary Date nearest
the date a Participant reaches Normal Retirement Age     ¨   The first day of
the month following the date a Participant reaches Normal Retirement Age     ¨  
The first day of the month nearest the date a Participant reaches Normal
Retirement Age     x   The same date a Participant reaches Normal Retirement Age
14.3   x     Early Retirement Age. Early Retirement is permitted, and the Plan’s
Early Retirement Age is Age 55 (max. 64)     ¨   Or if later, the date the
Participant is credited with at least                      Years/Periods of
Service     x   Provided the Participant is also credited with at least 20
Years/Periods of Service 14.4   x     Early Retirement Date. The Early
Retirement Date is as selected below. (check one)     ¨   Any Anniversary Date
after a Participant reaches Early Retirement Age 1     ¨   The first day of any
month after a Participant reaches Early Retirement Age     x   Any date after a
Participant reaches Early Retirement Age

Section 15. Distribution Provisions

 

 

15.1   Normal Form of Distribution for Distributions Other Than Death Benefits.
The benefit payable to a Participant who Terminates Employment with the Employer
for reasons other than death will be distributed in the manner selected below.  
  (a)   x   Lump Sum Payment <x and the Optional Forms of Distribution are:
(check all that apply) >

 

Prototype 401(k) Non-Std.   Page 25 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      x   Installment payments       x   Partial payments as requested from time
to time by the Participant       x   Any form of annuity which can be purchased
from an insurance company (subject to the QJSA rules)     (b)   ¨   Installment
Payments < ¨ and the Optional Forms of Distribution are: (check all that apply)
>       ¨   A lump sum payment       ¨   Partial payments as requested from time
to time by the Participant       ¨   Any form of annuity which can be purchased
from an insurance company (subject to the QJSA rules)     (c)   ¨   Qualified
Joint and Survivor Annuity < ¨ and the Optional Forms of Distribution are:
(check all that apply) >       ¨   A lump sum payment       ¨   Installment
payments       ¨   Partial payments as requested from time to time by the
Participant       ¨   Any other form of annuity which can be purchased from an
insurance company 15.2   Distribution of Benefits Because of Retirement. With
respect to a Participant who Terminates Employment because of retirement or on
or after his or her Normal (or Early) Retirement Date, distribution will be made
in a form permitted under Section 15.1 and will occur within an administratively
reasonable time after the Participant’s Normal (or Early) Retirement Date. 15.3
  Distribution of Benefits Because of Disability. With respect to a Participant
who Terminates Employment because of his or her Disability, distribution will be
made in a form permitted under Section 15.1 and in accordance with the
provisions selected below.     (a)   Time of Distribution. Distribution of a
Disability Benefit will be made: (check one)       ¨   Within an
administratively reasonable time after Termination of Employment       x   In
accordance with the distribution requirements in Section 15.5 below     (b)  
Definition of Disability. A Participant will be considered to have suffered a
Disability for Plan purposes if the Participant suffers a mental or physical
impairment while still an Employee which: (check all that apply)       ¨   In
the opinion of a physician acceptable to the Administrator, totally and
permanently prevents the Participant from engaging in any occupation for pay or
profit.       ¨   In the opinion of a physician acceptable to the Administrator,
totally and permanently prevents the Participant from performing customary and
usual duties for the Employer       x   In the opinion of the Social Security
Administration, qualifies the Participant for disability benefits under the
Social Security Act in effect on the date the Participant suffers the mental or
physical impairment.       ¨   In the opinion of the insurance company,
qualifies the Participant for benefits under an Employer-sponsored long-term
disability plan which is administered by an independent third party.     (c)   ¨
  Exceptions. Notwithstanding (b) above, a Participant will not be considered to
have suffered a Disability for purposes of the Plan if the mental or physical
impairment is the result of: (check all that apply)       ¨   The illegal use of
drugs or intoxicants       ¨   An intentionally self-inflicted injury or
sickness       ¨   An injury suffered as a result of an unlawful or criminal act
by the Participant 15.4   Distribution of Benefits Upon Death. With respect to
any portion of a deceased Participant’s Vested Aggregate Account which is
subject to the QJSA requirements, any death benefit payable therefrom to such
deceased Participant’s surviving Spouse will be distributed as a Qualified
Pre-Retirement Survivor Annuity unless the QPSA has been waived by the
Participant in accordance with Section 5.8 of the Basic Plan (or has been waived
by the surviving Spouse if elected in paragraph (c) below). With respect to any
death benefit payable to a non-Spouse Beneficiary, any death benefit payable to
a surviving Spouse where the QPSA has been waived, or any death benefit payable
from a portion of a deceased Participant’s Vested Aggregate Account which is not
subject to the QJSA requirements, any such death benefit will be distributed in
the form of distribution selected in paragraph (a) below.     (a)   Form of
distribution (other than a required QPSA). A Beneficiary can elect to have a
death benefit (other than a QPSA) to which he or she is entitled distributed in
the following manner: (check all that apply)

 

Prototype 401(k) Non-Std.   Page 26 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      x   In a lump sum payment       x   In installment payments (if elected by
the Beneficiary)       ¨   In partial payments as requested from time to time by
the Beneficiary       ¨   Any form of annuity which can be purchased from an
insurance company (subject to the QPSA rules)     (b)   Value of QPSA. With
respect to any portion of a deceased Participant’s Vested Aggregate Account
which is subject to the QJSA requirements, the value of a QPSA is:       ¨   50%
of the deceased Participant’s Vested Aggregate Account       ¨   100% of the
deceased Participant’s Vested Aggregate Account     (c)   Spousal Waiver of
QPSA. With respect to any portion of a deceased Participant’s Vested Aggregate
Account which is subject to the QJSA requirements, if a Participant did not
waive the QPSA prior to death, the deceased Participant’s surviving Spouse is <
¨ not > permitted to waive the QPSA after the Participant’s death. 15.5  
Distribution of Benefits for Reasons Other than Retirement, Death or Disability.
With respect to a Participant who Terminates Employment for reasons other than
retirement, death or Disability, distribution will be made in a form permitted
under Section 15.1 and will occur within an administratively reasonable time
after the date selected below.     ¨   The Participant has a 1-year Break in
Service     ¨   The Participant has              (max. 5) consecutive 1-year
Breaks in Service     ¨   The end of the Plan Year in which the Participant
Terminates Employment     ¨   The Participant Terminates Employment     ¨   The
Participant Terminates Employment, but not more than              days after
Termination of Employment     ¨   The Participant Terminates Employment, but not
earlier than              days after Termination of Employment     ¨   The next
Valuation Date of the Plan     x   The Participant requests payment     ¨   The
date the Participant reaches his or her Normal (or Early) Retirement Age under
the Plan 15.6   x     Mandatory Cash-Outs. Subject to Section 5.5 of the Basic
Plan, the Administrator will distribute a Vested Aggregate Account without the
consent of any Participant who Terminates Employment based on the threshold
selected below.     x   $5,000 < x including > < ¨ excluding > Rollover
Contributions     ¨   $1,000 including Rollover Contributions     ¨  
$             (must be less than $5,000 but more than $1,000) including Rollover
Contributions     ¨   $             (must be less than $1,000) including
Rollover Contributions 15.7   x     In-Service Distributions. Distributions may
be made to a Participant < ¨ who is a NHCE > while he or she is still employed
by the Employer as selected below.     (a)   x   Distributions to Participants
Still Employed After Normal Retirement Age. Subject to Section 4.2 of the Basic
Plan, a Participant who has reached Normal Retirement Age but has not Terminated
Employment with the Employer can withdraw all or any portion of his or her
Vested Aggregate Account balance.     (b)   x   Distributions to Participants
Still Employed Before Normal Retirement Age. Subject to Section 5.17 of the
Basic Plan, a Participant who has not reached Normal Retirement Age and has not
Terminated Employment with the Employer can withdraw all or any portion of his
or her Vested Interest in the account or accounts selected below.

 

Prototype 401(k) Non-Std.   Page 27 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      (1)   Elective Deferral, QMAC/QNEC Accounts and ADP Safe Harbor
Contribution Accounts. A Participant who has reached Age 59 1/2 (at least
59 1/2) can withdraw all or a portion of his or her: (check all that apply)    
  x   Elective Deferral Account       ¨   Qualified Matching Contribution
Account       ¨   Qualified Non-Elective Contribution Account       ¨   ADP Safe
Harbor Contribution Account       (2)   Non-Safe Harbor Matching Contribution
Accounts, Non-Safe Harbor Non-Elective Contribution Accounts and ACP Safe Harbor
Contribution Accounts. A Participant who has satisfied the conditions selected
in subparagraph (3) below can withdraw all or a portion of his or her: (check
all that apply)       ¨   Vested Non-Safe Harbor Matching Contribution Account  
    ¨   Vested Non-Safe Harbor Non-Elective Contribution Account       ¨  
Vested ACP Safe Harbor Contribution Account       (3)   Conditions for
Withdrawals Under Subparagraph (2). A Participant must satisfy the conditions
selected below in order to make a withdrawal as selected in subparagraph (2)
above. (check all that apply)       ¨   The Participant must have a 100% Vested
Interest in the account       ¨   The Participant must have reached Age
                   ¨   The Participant must have been a Participant for at least
5 years       ¨   The amount being distributed must have accumulated in the
account for at least 2 years       ¨   Other
                                         
                                         
                                         
                                                     15.8   x     Financial
Hardship Distributions. A Participant < x who is still an Employee > can take a
hardship distribution from the Plan, subject to Section 5.16 of the Basic Plan
and subject to the terms and conditions set forth in an administrative policy
regarding financial hardship distributions. 15.9   Definition of Spouse. For
purposes of the Plan, a Spouse is the person to whom a Participant is legally
married < ¨ throughout the one year period ending on the earlier of the Annuity
Starting Date or the date of the Participant’s death >, 15.10   QDRO
Distributions. Benefits payable pursuant to a Qualified Domestic Relations Order
are distributable as selected below.     ¨   Such benefits cannot be distributed
until the affected Participant has reached the Earliest Retirement Age     x  
Such benefits can be distributed at any time (even if the affected Participant
has not yet reached the Earliest Retirement Age) 15.11   Required Minimum
Distributions. In applying the required minimum distribution requirements set
forth in Section 5.9 of the Basic Plan, the following provisions will apply:    
(a)   Required Beginning Date. The Required Beginning Date for Participants who
are not 5% owners is: (check one)       ¨   (1) April 1st of the calendar year
following the calendar year in which the Employee reaches Age 70 1/2       x  
(2) April 1st of the calendar year following the later of the calendar year in
which the Employee reaches Age 70 1/2 or the calendar year in which the Employee
retires     (b)   Required Distributions After Death. If a Participant dies
before distributions are required to begin and there is a Designated
Beneficiary, Section 5.9 of the Basic Plan requires that a Participant’s entire
interest be distributed to the Designated Beneficiary by December 31st of the
calendar year containing the 5th anniversary of the Participant’s death <x but
the Participant or Designated Beneficiary may elect the Life Expectancy method
as described in Section 5.9 of the Basic Plan >.     (c)   Effective Date. The
required minimum distribution rules apply to distributions made on or after
January 1, 2003 < ¨ and also to distributions made on or after
                             (must be on or after January 1, 2002)>.

Section 16. x Loans, Insurance and Directed Investments

 

 

16.1   x     Loans to Participants. Subject to Section 7.1 of the Basic Plan and
a written procedure established by the Employer, loans can be made to
Participants from the Plan < ¨ beginning                      (must be after the
later of the Plan’s original effective date or the restatement date) >. 16.2   ¨
    Purchase of Insurance. Subject to Section 7.2 of the Basic Plan, insurance
Policies can be purchased on the life of a Participant at the direction of the
following: (check all that apply)

 

Prototype 401(k) Non-Std.   Page 28 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

      ¨   The Administrator       ¨   The Participant 16.3   x     Directed
Investment Accounts. Subject to Section 7.4 of the Basic Plan and a written
procedure established by the Employer, Participants can direct the investment of
one or more of the their accounts maintained by the Plan < ¨ beginning
                     (must be after the later of the Plan’s original effective
date or the restatement date)>.

Section 17. Top Heavy Allocations

 

 

17.1   Who Receives the Allocation. Subject to Section 3.14 of the Basic Plan, a
Top Heavy Allocation will be made in each Top Heavy Plan Year to each
Participant who is employed on the last day of the Plan Year < x and is a
Non-Key Employee >. 17.2   Top Heavy Ratio. In determining the Top Heavy Ratio,
the interest and mortality factors set forth in Section 1.191(d) of the Basic
Plan will be used < ¨ except as selected below (check all that apply)>.       ¨
              % interest will used prior to reaching Normal Retirement Age.    
  ¨               % interest will used after reaching Normal Retirement Age.    
  ¨   The                                                              
mortality table will be used after reaching Normal Retirement Age. 17.3  
Participation in Multiple Plans. An eligible Participant as described in Section
17.1 above who participates in this Plan and in one or more defined benefit
plans or in one or more other defined contribution Plans that are part of a Top
Heavy Required Aggregation Group will receive the minimum Top Heavy benefit in
the manner described in Section 3.14 of the Basic Plan.

Section 18. Testing Elections

 

 

18.1   ADP Testing. The ADP Test will be determined as selected below. (check
one)       x   Current year testing       ¨   Prior year testing       ¨   Prior
year testing for the first Plan Year and current year testing thereafter,
subject to Section 1.7 of the Basic Plan 18.2   ACP Testing. The ACP Test (if
applicable) will be determined as selected below. (check one)       x   Current
year testing       ¨   Prior year testing       ¨   Prior year testing for the
first Plan Year and current year testing thereafter, subject to Section 1.5 of
the Basic Plan 18.3   Hypothetical Entry Date for Otherwise Excludable
Participants. For any Plan Year in which a determination of Otherwise Excludable
Participants must be made, the Hypothetical Entry Date related to any
determination of an Otherwise Excludable Participant for purposes that include,
but are not limited to, the ACP Test and/or the application of the general
nondiscrimination test under Code §401(a)(4) (including determining the amount
of, and which Participants are subject to, the Minimum Aggregate Allocation
Gateway or Minimum Allocation Gateway requirement) is: (check one)       ¨   The
date that the Employee satisfies the maximum statutory age and service
requirements under Code §410(a)(1)(A)       x   The Employee’s maximum statutory
entry date under Code §410(a)(4) after the Employee satisfies the maximum
statutory age and service requirements under Code §410(a)(1)(A)       ¨   The
Employee’s Entry Date(s) under Section 3.3 for the component of the Plan for
which the determination relates 18.4   ¨     Calendar Year Election. The
calendar year election is being made for the purpose of determining who is a
HCE. 18.5   ¨     Top Paid Group Election. The top paid group election is being
made for the purpose of determining who is a HCE.

Section 19. ¨ 401(k) SIMPLE Provisions

 

 

19.1   ¨     Election of SIMPLE Provisions. The Sponsoring Employer elects to
have the 401(k) SIMPLE Provisions described in Section 3.16 of the Basic Plan
apply, and the Employer will make the contribution selected in (a) or (b) below.
    (a)   ¨   Matching Contributions. The Employer will make a Matching
Contribution equal to each “eligible employee’s” Elective Deferral up to a limit
of < ¨ 3% > < ¨             %> of Compensation determined without regard to Code
§401(a)(17). If the percentage is less than 3%, the restrictions in Section
3.16(f) of the Basic Plan apply.

 

Prototype 401(k) Non-Std.   Page 29 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

    (b)   ¨   Non-Elective Contributions. The Employer will make a Non-Elective
Contribution equal to 2% of the compensation of each “eligible employee” who
makes at least $             (max. $5,000) of Compensation for the year. 19.2  
¨     Revocation of SIMPLE Provisions. The Sponsoring Employer revokes the
401(k) SIMPLE Provisions previously elected, effective as of January 1 next
following the date this Section 19.2 is signed and dated below by the Sponsoring
Employer.     By                                          
                                                     (on behalf of the Employer)
Dated                                         

Section 20. Miscellaneous Provisions

 

 

20.1   Limitation Year. In applying the limitations under Code §415, the
Limitation Year will be:     x   Plan Year     ¨   The Fiscal Year ending on or
within the Plan Year     ¨   The calendar year ending on or within the Plan Year
    20.2  

Failsafe Allocations. ¨ For any Plan Year in which the Plan fails to satisfy the
average benefit percentage test of Code §410(b)(2) or the average benefits test
of Regulation §1.401(a)(4), in accordance with Section 3.15 of the Basic Plan to
the extent necessary to insure that the Plan satisfies one of the tests set
forth in Code §410(b)(1)(A) (in which the Plan initially fails to benefit at
least 70% of Non-Highly Compensated Employees) or Code §410(b)(1)(B) (in which
the Plan initially fails to benefit a percentage of Non-Highly Compensated
Employees that is at least 70% of the percentage of Highly Compensated Employees
who benefit under the Plan), an additional Employer contribution may be made and
allocated for certain Participants who are not Benefiting Participants for that
Plan Year pursuant to the rankings below.

    (a)   Participants eligible for the failsafe allocation will first be ranked
by their: (check one)       ¨   Hours of Service (or months of Service if
Elapsed Time) beginning with the < ¨ highest > < ¨ lowest > number       ¨  
Compensation beginning with the < ¨ highest > < ¨ lowest > amount     (b)   ¨  
Before an allocation is made, the Participants in (a) will be further ranked:
(check one)       ¨   Beginning with those who are employed on the last day of
Plan Year       ¨   Beginning with those who are credited with at least 1,000
hours of service (6 months of service if elapsed time) 20.3   Multiple Defined
Contribution Plans. If a Participant (a) is or was covered under two or more
current or terminated plans sponsored by the same Employer (or Employers in the
same controlled or affiliated service group); or (b) is covered under either a
welfare benefit fund as defined in Code §419(e), or an individual medical
account as defined in Code §415(I)(2) under which amounts are treated as Annual
Additions with respect to any Participant in this Plan, Annual Additions will be
adjusted as follows:       x   As set forth in Article 6 of the Basic Plan so
the Annual Additions under this Plan will be reduced first       ¨   As set
forth in the Annual Addition Adjustment Addendum. 20.4   x     Protected
Benefits. The benefits set forth in the “Protected Benefits Addendum” are also
permitted, 20.5   ¨     Domestic Partners. A Participant’s Domestic Partner is
treated as a Spouse under the terms of Plan. 20.6   Prototype Sponsor
Information. The Prototype Sponsor certifies that it will inform the Sponsoring
Employer of any amendments to the Plan or of the Prototype Sponsor’s
discontinuance or abandonment of the Plan. For more information about the Plan,
a Sponsoring Employer may contact the Prototype Sponsor (or its authorized
representative) at the following address:   Prototype Sponsor Charles Schwab
Trust Co.                                         
                                         
                                               Address 215 Fremont
Street                                        
                                         
                                                                             
City San Francisco                    State CA                    ZIP Code
94105                    Phone (888) 444-4015 20.7   Reliance. The adopting
Employer may rely on an opinion letter issued by the Internal Revenue Service as
evidence that the plan is qualified under Code §401 only to the extent provided
in Revenue Procedure 2005-16. The Employer may not rely on the opinion letter in
certain other circumstances or with respect to certain qualification
requirements that are specified in the opinion letter issued with respect to the
plan and in Revenue Procedure 2005-16. In order to have reliance in such
circumstances or with respect to such qualification requirements, application
for a determination letter must be made to Employee Plans Determinations of the

 

Prototype 401(k) Non-Std.   Page 30 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

  Internal Revenue Service. This Adoption Agreement may be used only in
conjunction with Basic Plan #01. The appropriateness of the adoption of this
Plan and the terms of the Adoption Agreement, its qualification with the IRS,
and the tax and employee benefit consequences are the responsibility of the
Employer and its tax and legal advisors. Failure to properly complete this
Adoption Agreement may result in disqualification of the Plan.

Section 21. Signature Provisions

 

 

21.1   Signature of the Sponsoring Employer

  By  

/s/ Noma Bruton

    Date   12/24/09

  Print Name  

Noma Bruton

    Title  

EVP, Chief People Officer

21.2   Signature of the Individual Trustees (the individual Trustees may sign
here in lieu of executing the separate trust document)

  Trustee #1  

 

    Date  

 

  Print Name  

 

        Trustee #2  

 

    Date  

 

  Print Name  

 

        Trustee #3  

 

    Date  

 

  Print Name  

 

        Trustee #4  

 

    Date  

 

  Print Name  

 

        Trustee #5  

 

    Date  

 

  Print Name  

 

        Trustee #6  

 

    Date  

 

  Print Name  

 

     

21.3   Signature of the Corporate Trustee (the Corporate Trustee may sign here
in lieu of executing the separate trust document)

  By  

/s/ William Dallas

    Date   1/4/10

  Print Name  

William Dallas

    Title  

Trust Officer

 

21.4   Signature of the Custodian (complete only if a custodian has been
appointed)

  By  

 

    Date  

 

  Print Name  

 

    Title  

 

 

Prototype 401(k) Non-Std.   Page 31 of 31   IRS Serial No: [—]



--------------------------------------------------------------------------------

ADDITIONAL EMPLOYER ADDENDUM

 

PLAN NAME  

See 4 in Addendum

The following have adopted the Plan on behalf of their eligible Employees as
permitted under Section 1.5 of the Adoption Agreement:

 

1.   Name Pacific Capital Bank, N.A.     EIN   [—]  
Adoption Date (or Re-Adoption Date)   January 1, 2009 2.   Name Morton Capital
Management     EIN   [—]   Adoption Date (or Re-Adoption Date)   January 1, 2009
3.   Name RE Wacker Associates, Inc.     EIN   [—]   Adoption Date (or
Re-Adoption Date)   January 1, 2009 4.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

5.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

6.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

7.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

8.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

9.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

10.   Name  

 

  EIN  

 

  Adoption Date (or Re-Adoption Date)  

 

SIGNATURE OF THE SPONSORING EMPLOYER

 

By  

/s/ Noma Bruton

    Title  

EVP, Chief People Officer

Print Name  

Noma Bruton

    Date   12/24/09

 

Prototype 401(k) Non-Std.   Page 1 of 1   IRS Serial No: [—]



--------------------------------------------------------------------------------

PROTECTED BENEFITS ADDENDUM

 

PLAN NAME  

See 5 in Addendum

The following forms of distribution which are not accommodated in this Adoption
Agreement are nevertheless permitted under this Plan.

 

1.    See 6 in Addendum         2.    See 7 in Addendum         3.   
Notwithstanding Section 8.2(c) Voluntary After-Tax Contributions may be
withdrawn at any time if the Participant is still employed with the Employer.   
     4.              5.              6.              7.              8.        
     9.              10.          

SIGNATURE OF THE PLAN SPONSOR

 

By  

/s/ Noma Bruton

    Title  

EVP, Chief People Officer

Print Name  

Noma Bruton

    Date   12/24/09

 

Prototype 401(k) Non-Std.   Page 1 of 1   IRS Serial No: [—]



--------------------------------------------------------------------------------

POST-EGTRRA “GOOD FAITH” AMENDMENT

ELECTION FORM

 

PLAN NAME  

See 8 in Addendum

All references to the “Amendment” are to the Post-EGTRRA “Good Faith” Amendment.
This Amendment is a “good faith” amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
various post-EGTRRA statutory and Regulatory changes. However, pursuant to the
provisions of Revenue Procedure 2007- 44, this Amendment does not affect the
status of reliance upon the Plan.

Section 1. Post-EGTRRA Provisions Effective 2006 And Earlier

 

 

1.1   ¨   Revised Definition of Financial Hardship. Section 1.5 of the Amendment
regarding hardship distributions to a Participant’s Primary Beneficiary is
adopted effective                     . 1.2   ¨   Distributions to a Qualified
Reservist. Section 1.6 of the Amendment regarding distributions to a Qualified
Reservist is adopted effective                     . 1.3   ¨   Hurricane
Provisions. Section 1.7 of the Amendment regarding distributions made from the
Plan on account of Hurricanes Katrina, Rita, or Wilma is adopted, subject to the
following elections: (check any that apply)         ¨   The special financial
hardship distribution provision in Section 1.7(c) of the Amendment applies      
  ¨   The Participant loan provision in Section 1.7(d) of the Amendment applies
        ¨   The re-contribution of Qualified Hurricane Distributions provision
in Section 1.7(e) of the Amendment applies         ¨   The re-contribution of
Qualified Distributions provision in Section 1.7(f) of the Amendment applies 1.4
  ¨   Revocation of Prior Amendment On Account Of Heinz. Section 1.8 of the
Amendment regarding the revocation of an Original Amendment on account of the
Heinz decision is adopted effective                     . The Original Amendment
is hereby revoked retroactively with respect to: (check one)         ¨   All
accrued benefits, which are allocations that were accrued as of the Applicable
Amendment Date and allocations that were accrued after the Applicable Amendment
Date.         ¨   Only accrued benefits as of the Applicable Amendment Date,
which are allocations that were accrued as of the Applicable Amendment Date.
Allocations accrued after the Applicable Amendment Date will continue to be
subject to the restrictions on the form or timing of distributions as set forth
in the Original Amendment. 1.5   ¨   Exclusion of 403(b) Participants. Section
1.9 of the Amendment regarding the exclusion from the Plan of certain Employees
who participate in a 403(b) plan sponsored by the tax-exempt Employer is
adopted.

Section 2. Post-EGTRRA Provisions Effective 2007

 

 

2.1   Code §415 Limitations under the Final §415 Regulations.     (a)   Code
§415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. Pursuant to Section 2.5(c)(2) of the Amendment, an Employee’s
Code §415(c)(3) Compensation which is used to determine any Top Heavy Minimum
Allocations and whether an Employee is also a Key Employee is: (check one)      
  x   Form W-2 Compensation         ¨   Code §3401 Compensation         ¨   Safe
Harbor Code §415 Compensation         ¨   Statutory Code §415 Compensation    
(b)   Code §415(c)(3) Compensation for Code §415 Limitation Determinations.
Pursuant to Section 2.5(c)(2) of the Amendment, an Employee’s Code §415(c)(3)
Compensation used to determine the Employee’s Annual Addition limitation under
Article 6 of the Basic Plan is based on the selection below.

 

Post-EGTRRA Election Form   Page 1   July 2008



--------------------------------------------------------------------------------

        x   Form W-2 Compensation         ¨   Code §3401 Compensation         ¨
  Safe Harbor Code §415 Compensation         ¨   Statutory Code §415
Compensation     (c)   Code §415(c)(3) Compensation for Highly Compensated
Employee Determinations and Other Statutory Purposes. Pursuant to Section
2.5(c)(2) of the Amendment, an Employee’s Code §415(c)(3) Compensation used to
determine whether the Employee is also a Highly Compensated Employee, and for
other statutory purposes that do not appear elsewhere in this Adoption
Agreement, is based on the selection below.         x   Form W-2 Compensation  
      ¨   Code §3401 Compensation         ¨   Safe Harbor Code §415 Compensation
        ¨   Statutory Code §415 Compensation     (d)  

¨

  Compensation Earned in Limitation Year but Paid in Next Limitation Year.
Section 2.5(c)(2)(E) of the Amendment defines Code §415(c)(3) Compensation for a
Limitation Year to include any amounts earned during that Limitation Year but
not paid until the next Limitation Year.     (e)  

Post-Severance Compensation. For all Plan purposes, Section 2.5(c)(6) of the
Amendment defines Post-Severance Compensation as including regular pay after
Termination of Employment during the timeframe permitted by the Regulations,
plus any/all of the items selected below: (check all that apply)

        x   Leave cash-outs and deferred compensation under Section 2.5(c)(6)(B)
of the Amendment         ¨   Imputed compensation when the Participant becomes
disabled under Section 2.5(c)(6)(C) of the Amendment         ¨   Continuation of
compensation while in qualified military service under Section 2.5(c)(6)(D) of
the Amendment 2.2     x     Vesting of Non-Safe Harbor Non-Elective
Contributions. Pursuant to Section 2.6 of the Amendment and PPA §904, the
Vesting Schedule that applies to Non-Safe Harbor Non-Elective Contribution
Accounts is effective as of the first day of the first Plan Year beginning after
December 31, 2006, subject to the following elections:     (a)   Participants to
Whom the Post-2006 Vesting Schedule Relates. Under Section 2.6(a) of the
Amendment, the Post-2006 Vesting Schedule applies to the Non-Safe Harbor
Non-Elective Contribution Account of:         ¨   Any Participant who completes
an Hour of Service in any Plan Year beginning after December 31, 2006.         x
  Any Participant (regardless of whether he or she has Terminated Employment)
who has a Non-Safe Harbor Non-Elective Contribution Account balance in any Plan
Year beginning after December 31, 2006 and whose Non-Safe Harbor Non-Elective
Contribution Account has not become subject to the Forfeiture provisions of the
Plan prior to the first day of the first Plan Year beginning after December 31,
2006.     (b)   Account Balances to Which the Post-2006 Vesting Schedule
Relates. Under Section 2.6(b) of the Amendment, the Post- 2006 Vesting Schedule
applies to:         x   The entire Non-Safe Harbor Non-Elective Contribution
Account.         ¨   The portion of the Non-Safe Harbor Non-Elective
Contribution Account to which is allocated Non-Safe Harbor Non- Elective
Contributions, Forfeitures, and earnings for Plan Years beginning after
December 31, 2006 (and subsequent earnings attributable to such allocations).
The portion of the Non-Safe Harbor Non-Elective Contribution Account to which
was allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and
earnings for Plan Years beginning prior to January 1, 2007 (and subsequent
earnings attributable to such allocations) will remain subject to the Pre-2007
Vesting Schedule, without regard to this Section or the Vesting schedule
enumerated in the current Plan document that applies to Non-Safe Harbor
Non-Elective Contribution Accounts.     (c)   Pre-2007 Vesting Schedule. Under
Section 2.6(f)(3) of the Amendment, the Pre-2007 Vesting Schedule was:

 

Post-EGTRRA Election Form   Page 2  

July 2008



--------------------------------------------------------------------------------

        ¨   7 Year Graded         ¨   5 Year Cliff         x   The schedule set
forth below         1 Year / Period of Service 0%         2 Years / Periods of
Service 20%         3 Years / Periods of Service 30% (must be at least 20%
unless- 100% Vesting occurs at 5 years)         4 Years / Periods of Service 40%
(must be at least 40% unless 100% Vesting occurs at 5 years)         5 Years /
Periods of Service 60% (must be at least 60%)         6 Years / Periods of
Service 80% (must be at least 80%)         7 Years / Periods of Service 100%
(must be 100%) 2.3     x     Rollovers by a Non-Spouse Beneficiary. Section 2.9
of the Amendment regarding rollovers by a Non-Spouse Designated Beneficiary is
adopted effective Dec 11, 2008. 2.4     ¨     Money Purchase or Target Benefit
Plan In-Service Distributions. Section 2,10 of the Amendment regarding in
service distributions from a money purchase or target benefit plan is adopted
effective             . A Participant who has reached Age              (cannot
be earlier than Age 62) and who has not yet Terminated Employment may elect to
receive a distribution of his or her Vested Account Balance. 2.5     x     QDIA.
If the Plan has an Eligible Automatic Contribution Arrangement as described in
Code §414(w)(3), then Section 2.11 of the Amendment regarding QDIAs is adopted
effective as of the effective date of the Eligible Automatic Contribution
Arrangement (unless an earlier effective date is indicated in the next
sentence). Otherwise, Section 2.11 of the Amendment regarding QDIAs is adopted
effective Dec 24, 2007. 2.6     ¨     Modification of Normal Retirement Age.
Section 2.12 of the Amendment regarding the definition of Normal Retirement Age
is adopted effective                             , subject to the following
provisions:         (a)   Normal Retirement Age Amended in Plan or this
Amendment. Under Section 2.12(a) of the Amendment, the definition of Normal
Retirement Age is amended as of the effective date above to be:         ¨   The
definition selected in the Adoption Agreement.         ¨   Age             
(max. 65)         ¨   Or the              (max. 5th) anniversary of becoming a
Participant in the Plan, if later.         ¨   Or the date the Participant is
credited with at least              Years of Service/Periods of Service, if
later, but in no event later than the later of Age 65 or the 5th anniversary of
becoming a Participant.         ¨   Or                                         ,
but in no event later than the later of Age 65 or the 5th anniversary of
becoming a Participant in the Plan.         (b)   ¨ Plan Provisions for Code
§411(a)(10) and/or Code §411(d)(6) Compliance. Under Section 2.12(c) of the
Amendment, the Plan is amended by the following additional
provisions:                                                               

 

Section 3. Post-EGTRRA Provisions Effective 2008

 

 

3.1     x     Elimination of Gap Period Income for Excess Contributions. Section
3.1 of the Amendment regarding the elimination of gap period income for Excess
Contributions is adopted effective Jan 1, 2008. 3.2     x     Elimination of Gap
Period Income for Excess Aggregate Contributions. Section 3.2 of the Amendment
regarding the elimination of gap period income for Excess Aggregate
Contributions is adopted by the Plan effective Jan 1, 2008. 3.3     ¨    
Qualified Automatic Contribution Arrangement. Section 3.3 of the Amendment
regarding a Qualified Automatic Contribution Arrangement is adopted effective
                    , subject to the following:     (a)   QACA Contribution
Requirement. Pursuant to Section 3.3(a) of the Amendment, the Employer will make
the following QACA Contribution to the following Participants: (check one)     ¨
  QACA Non-Elective Contribution. The Employer will make a QACA Non-Elective
Contribution equal to 3% (or such higher percentage as may be elected by the
Employer by resolution) of Compensation for the Plan Year. Such QACA
Non-Elective Contribution will be made on behalf of: (check one)

 

Post-EGTRRA Election Form   Page 3  

July 2008



--------------------------------------------------------------------------------

      ¨   Any Participant in the Elective Deferral component of the Plan who is
a NHCE, regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions.       ¨   Any Participant in the Elective Deferral
component of the Plan, regardless of whether such Participant makes Elective
Deferrals or Voluntary Employee Contributions.       ¨  
The following Participants                                          
                                         
                                                                (Any Participant
in the Elective Deferral component of the Plan who is a NHCE must be included
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions)     ¨   QACA “Basic” Matching Contributions. The Employer will
make a QACA Matching Contribution equal to the sum of (1) 100% of the
Participant’s Elective Deferrals that do not exceed 1% of Compensation for the
Allocation Period, plus (2) 50% of the Participant’s Elective Deferrals that
exceed 1% of Compensation for the Allocation Period but do not exceed 6% percent
of Compensation for the Allocation Period. Such QACA Matching Contribution will
be made on behalf of: (check one)       ¨   Any Participant in the Elective
Deferral component of the Plan who is a NHCE and on whose behalf Elective
Deferrals are made to the Plan.       ¨   Any Participant in the Elective
Deferral component of the Plan and on whose behalf Elective Deferrals are made
to the Plan.       ¨   The following Participants
                                         
                                         
                                                                (Any Participant
in the Elective Deferral component of the Plan who is a NHCE must be included
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions)     ¨   QACA “Enhanced” Matching Contributions. The Employer will
make a QACA Matching Contribution equal to (1) 100% of the Participant’s
Elective Deferrals that do not exceed             % (must be at least 1% but not
greater than 6%) of Compensation for the Allocation Period; plus, if applicable,
(2)            % of Elective Deferrals that exceed             % (must be at
least 1% but not greater than 6%) of Compensation but do not exceed
            % (must be greater than 1% but not greater than 6%) of Compensation
for the Allocation Period; plus, if applicable, (3)             % of Elective
Deferrals that exceed             % (must be greater than 1% but not greater
than 6%) of Compensation but do not exceed             % (must be greater than
1% but not greater than 6%) of Compensation for the Allocation Period.      
Note: If applicable, the first blank in (2) and the first blank in (3) must be
completed so that, at any rate of elective deferrals, the QACA “Enhanced”
Matching Contribution is at least equal to the Matching Contribution receivable
if the Employer was making the QACA “Basic” Matching Contributions, but the rate
of Matching Contributions cannot increase as Elective Deferrals increase.    
Such QACA Matching Contribution will be made on behalf of:     ¨   Any
Participant in the Elective Deferral component of the Plan who is a NHCE and on
whose behalf Elective Deferrals are made to the Plan.     ¨   Any Participant in
the Elective Deferral component of the Plan and on whose behalf Elective
Deferrals are made to the Plan.     ¨   The following Participants
                                         
                                         
                                                                      (Any
Participant in the Elective Deferral component of the Plan who is a NHCE must be
included regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions)     (b)   Plan to Which QACA Contribution Will Be Made.
Pursuant to Section 3.3(a)(2) of the Amendment, the QACA Contribution will be
made to: (check one)       ¨   This Plan       ¨   The following plan, so long
as that other plan meets the requirements of Code §401(k)(12)(F) and the
Regulations thereunder                                          
                                         
                                                       .     (c)   Compensation
for QACA Contribution Purposes. Pursuant to Section 3.3(a)(5) of the Amendment,
a Participant’s Compensation for QACA Contribution purposes is determined by the
provisions selected below: (1)   Compensation is defined as: (check one)       ¨
  Form W-2 Compensation

 

Post-EGTRRA Election Form   Page 4   July 2008



--------------------------------------------------------------------------------

      ¨   Code §3401 Compensation       ¨   Safe Harbor Code §415 Compensation  
  (2)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)       ¨   Be included as
Compensation       ¨   Not be included as Compensation     (3)   The
Compensation measuring period is the: (check one)       ¨   Plan Year      

 

¨

 

 

Fiscal Year ending on or within the Plan Year

     

 

¨

 

 

Calendar year ending on or within the Plan Year

    (4)   ¨   The following categories will not be counted as Compensation:
(check all that apply)       ¨   A) Compensation received prior to becoming a
Participant      

 

¨

 

 

B) Compensation received while an ineligible Employee

     

 

¨

 

 

C) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, etc.)

     

 

¨

 

 

D) Post-Severance Compensation1

     

 

¨

 

 

E) Deemed 125 Compensation1

     

 

¨

 

 

F) Bonuses1

     

 

¨

 

 

G) Overtime1

     

 

¨

 

 

H) Commissions1

     

 

¨

 

 

I) Other (describe)1

  

 

       

 

     

 

1. if checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to HCEs under paragraph (5) below.

    (5)   ¨   The amounts excluded under (4)(D)-(I) are only excluded with
respect to: (check all that apply)       ¨   Highly Compensated Employees      
¨   Other (cannot be a class that only includes NHCEs)  

 

       

 

    (d)   Vesting of QACA Contribution Account. Pursuant to Section 3.3(b) of
the Amendment, a Participant’s Vested Interest in his or her QACA Contribution
Account will be determined by the provisions selected below: (1)     The Vesting
schedule for the QACA Contribution Account is: (check one)       ¨   100% full
and immediate      

 

¨

 

 

2-year cliff Vesting (1 year/0%; 2 years/100%)

     

 

¨

 

 

The Vesting schedule set forth below:

      1 Year/Period of Service          %       2 Years/Periods of Service 100 %
(2)     ¨   Service Excluded for Vesting. All Service with the Employer is
counted in determining a Participant’s Vested Interest in the QACA Contribution
Account except the following: (check all that apply)       ¨   Service before
age 18      

 

¨

 

 

Service before the Employer maintained this Plan or a predecessor plan

    (e)   Usage of Forfeitures of QACA Contribution Account. If the Vesting
schedule selected in Section 3.3(d) above is other than 100% full and immediate,
then pursuant to Section 3.3(c) of the Amendment, Forfeitures that are not used
for the purposes described in Section 3.3(c) of the Amendment will be: (check
one)

 

Post-EGTRRA Election Form   Page 5   July 2008



--------------------------------------------------------------------------------

      ¨   Used to reduce any, or any combination of, Employer contributions, as
determined by the Administrator      

 

¨

 

 

Added to any, or any combination of, Employer contributions, as determined by
the Administrator

3.4   ¨   Eligible Automatic Contribution Arrangement. Section 3.4 of the
Amendment regarding an Eligible Automatic Contribution Arrangement is adopted
effective                     . 3.5   ¨   Eligible Participant’s Election for
Permissible Withdrawal. Section 3.5 of the Amendment regarding a Participant’s
election for a Permissible Withdrawal is adopted effective                     .
(the date cannot be earlier than the effective date of either Section 3.3 or
Section 3.4 above)

SIGNATURE OF THE SPONSORING EMPLOYER

 

By  

/s/ Noma Bruton

    Title  

EVP, Chief People Officer

Print Name  

Noma Bruton

    Date   12/24/09

 

Post-EGTRRA Election Form   Page 6   July 2008



--------------------------------------------------------------------------------

Addendum

 

1. the value of any qualified or non-qualified stock option granted to the
Participant by his Employer to the extent such value is includible in the
Participant’s taxable income; and (ii) amounts received when restricted stock
held by the Participant becomes freely transferable or is no longer subject to
substantial risk of forfeiture.

 

2. the value of any qualified or non-qualified stock option granted to the
Participant by his Employer to the extent such value is includible in the
Participant’s taxable income; and (ii) amounts received when restricted stock
held by the Participant becomes freely transferable or is no longer subject to
substantial risk of forfeiture.

 

3. the value of any qualified or non-qualified stock option granted to the
Participant by his Employer to the extent such value is includible in the
Participant’s taxable income; and (ii) amounts received when restricted stock
held by the Participant becomes freely transferable or is no longer subject to
substantial risk of forfeiture.

 

4. Pacific Capital Bancorp Amended and Restated Incentive and Investment and
Salary Savings Plan

 

5. Pacific Capital Bancorp Amended and Restated Incentive and Investment and
Salary Savings Plan

 

6. The vested interest of a Participant in his Prior Employer Discretionary
Contributions Sub-Account shall be determined in accordance with the following
schedule:

Less than 1 YOS - 0%; less than 2 YOS - 33.33%; less than 3 YOS - 66.67%; 3 or
more YOS - 100%

 

7. A Participant’s vested interest in his prior Pacific Capital Bancorp Profit
Sharing Contributions Sub-Accounts with respect to such contributions made on
and after the respective mergers shall be determined in accordance with the
following schedule:

Less than 1 YOS - 0%; Less than 2 YOS - 20%; Less than 3 YOS - 40%; Less than 4
YOS - 60%; Less than 5 YOS - 80%; 5 or more YOS - 100%

 

8. Pacific Capital Bancorp Amended and Restated Incentive and Investment and
Salary Savings Plan



--------------------------------------------------------------------------------

Pacific Capital Bancorp Amended and Restated Incentive and Investment and Salary

Savings Plan

Administrative Policy Regarding the Claims Procedure

In accordance with Section 8.9 of the Pacific Capital Bancorp Amended and
Restated Incentive and Investment and Salary Savings Plan (the “Plan”), Pacific
Capital Bancorp (the “Sponsoring Employer”) hereby implements the rules and
procedures set forth below to govern claims for benefit under the Plan. The
procedures set forth in the policy here are the sole and exclusive remedy for an
Employee, Participant or Beneficiary (“Claimant”) to make a claim for benefits,
and these procedures will be administered and interpreted in a manner consistent
with the requirements of ERISA §503 and the regulations thereunder. All claims
determinations that are made by the Administrator, the Appropriate Named
Fiduciary, and/or the Committee (if one has been appointed under Section 8.3 of
the Plan) will be made in accordance with this procedure and will be applied
consistently to similarly situated Claimants. The terms used in this procedure
will have the same meaning ascribed to those terms in the Plan.

Definitions

 

In applying the terms of this Policy, any terms used herein which are also used
in the Plan will have the same meaning ascribed to them under this Policy as
ascribed to them under the terms of the Plan except as may otherwise be provided
in this Policy. In addition, the following terms specific to this Policy will
have the following meanings:

Appropriate Named Fiduciary. For purposes of this Policy, the term “Appropriate
Named Fiduciary” means (a) if a Committee has been appointed by the Sponsoring
Employer under Section 8.3 of the Plan, the Committee; or (b) if a Committee has
not been appointed pursuant to Section 8.3 of the Plan, the Administrator (and
if a Committee has not been appointed, any reference to Committee will be
considered a reference to the Administrator).

Initial Determination of a Claim

 

A Claimant (or the Claimant’s authorized representative) may file a claim for a
Plan benefit to which the Claimant believes he or she is entitled. Claims must
be filed in writing with the Administrator. The Administrator, in its sole and
complete discretion, will make all initial determinations as to the right of any
person to benefits. If the claim is denied in whole or in part, the
Administrator will send the Claimant a written or electronic notice (which
electronic notice must comply with the standards imposed by Department of Labor
Regulation §2520.104b-1(c)(1)(i), (iii), and (iv)) informing the Claimant of the
denial. The notice of denial will be given as provided in the next section
below.

Notice of a Claim Denial

 

The written or electronic notice of the denial will be given within a reasonable
period of time (but no later than 90 days) from the date the Administrator
receives the written claim, unless special circumstances require an extension of
time for processing the claim. In no event may the extension exceed 90 days from
the end of the initial 90-day period. If an extension is necessary, the
Administrator will send the Claimant a written notice prior to the expiration of
the initial 90-day period in which the Administrator indicates the special
circumstances requiring an extension and the date by which the Administrator
expects to render a decision. The notice must be written in a manner calculated
to be understood by the Claimant and must contain the following information:
(a) the specific reason or reasons for the denial; (b) reference to the specific
plan provisions on which the denial is based; (c) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(d) a description of the Plan’s review (i.e., appeal) procedures and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under ERISA §502(a) following an adverse benefit
determination on review.

Appealing the Denial of a Claim

 

If the Administrator denies a claim in whole or in part, the Claimant may elect
to appeal the denial. If the Claimant does not appeal the denial pursuant to the
procedures set forth in this Policy, the denial will be final, binding and
unappealable. Appeals will be filed in accordance with, and will be determined
subject to, the following provisions:

 

  (a) When the Appeal Must Be Filed. The written request for appeal must be
filed by the Claimant (or by the Claimant’s authorized representative) with the
Appropriate Named Fiduciary within 60 days after the date on which the Claimant
receives the Administrator’s notice of denial.

 

  (b) Review of the Claim Following an Appeal. If a request for an appeal is
timely filed, the Appropriate Named Fiduciary will conduct a full and fair
review of the claim and the denial. As part of this review, the Claimant may
submit written comments, documents, records, and other information relating to
the claim, and the review will take into account all such comments, documents,
records, or other information submitted by the Claimant, without regard to
whether such information was submitted or considered in the Administrator’s
initial benefit determination. The Claimant also may obtain, free of charge and
upon request, records and other information relevant to the claim, without
regard to whether such information was relied upon by the Administrator in
making the initial benefit determination. As a result of this review, the
Appropriate Named Fiduciary will, in its sole and complete discretion, determine
whether to uphold all or part of the initial claim denial.

 

Page -1-



--------------------------------------------------------------------------------

  (c) Notice of Denial of the Claim. If the Appropriate Named Fiduciary
determines pursuant the review under paragraph (b) above that all or part of the
initial denial should be upheld, the Administrator will send the Claimant a
written or electronic notice informing the Claimant of its decision to uphold
all or part of the initial denial. The notice of denial must be written in a
manner calculated to be understood by the Claimant and must contain (a) the
specific reason or reasons for the denial; (b) a specific reference to pertinent
Plan provisions on which the denial is based; (c) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to
and copies of all documents and other information relevant to the claim; and
(d) an explanation of the Claimant’s right to request arbitration and the
applicable time limits for doing so.

 

  (d) When the Notice Must Be Given. If the Administrator is serving as the
Appropriate Named Fiduciary, the notice will be given within a reasonable period
of time (but no later than 60 days) after the date the Appropriate Named
Fiduciary receives the request for appeal, unless special circumstances require
an extension of time for reviewing the claim. In no event may the extension
exceed 60 days from the end of the initial 60-day period. If an extension is
necessary, prior to the expiration of the initial 60-day period, the
Administrator will send the Claimant a written notice, indicating the special
circumstances requiring an extension and the date by which the Appropriate Named
Fiduciary expects to render a decision. However, if the Committee is serving as
the Appropriate Named Fiduciary and the Committee holds regularly scheduled
meetings on a quarterly or more frequent basis, notice will be given at the next
regularly scheduled meeting if the Committee receives the written request for
appeal more than 30 days prior to its next regularly scheduled meeting, or at
the regularly scheduled meeting immediately following the next regularly
scheduled meeting if the Committee receives the written request for appeal
within 30 days of the next regularly scheduled meeting. If special circumstances
require an extension, the decision may be postponed to the third regularly
scheduled meeting following the Committee’s receipt of the written request for
appeal if, prior to the expiration of the initial time period for review, the
Claimant is provided with written notice indicating the special circumstances
requiring an extension and the date by which the Committee expects to render a
decision. If the extension is required because the Claimant has not provided
information that is necessary to decide the claim, the Committee may suspend the
review period from the date on which notice of the extension is sent to the
Claimant until the date the Claimant responds to the request for additional
information. The Committee must notify the Claimant of its decision as soon as
possible, but not later than 5 days after the decision is made.

Voluntary Arbitration

 

If (a) a Claimant wishes to contest a final decision of the Appropriate Named
Fiduciary, and (b) the Claimant voluntarily chooses not to bring a civil action
under ERISA §502(a) following an adverse benefit determination on appeal, then
the Claimant and the Appropriate Named Fiduciary may agree to arbitration. If a
Claimant agrees to arbitration, then a written request for arbitration must be
filed by the Claimant (or the Claimant’s authorized representative) with the
Administrator within 60 days (or such additional time as the Administrator may
deem appropriate) after the date the Claimant receives the written decision of
the Appropriate Named Fiduciary. The Claimant and the Administrator will each
name an arbitrator within 20 days after the Administrator receives the
Claimant’s written request for arbitration. The two arbitrators will jointly
name a third arbitrator within 15 days after their appointment. If either party
fails to select an arbitrator within the 20 day period, or if the two
arbitrators fail to select a third arbitrator within 15 days after their
appointment, then the Administrator will determine that either (a) the
arbitration will cease, or (b) the presiding judge of the county court (or its
equivalent) in the county in which the principal office of the Sponsoring
Employer is located will appoint the other arbitrator or arbitrators. The
arbitrators will render a decision within 60 days after the appointment of the
third arbitrator and will conduct all proceedings pursuant to the laws of the
state in which the Sponsoring Employer’s principal place of business is located
and the then current Rules of the American Arbitration Association governing
commercial transactions, to the extent such rules are not inconsistent with
applicable state law. The cost of arbitration will be borne by the losing party
or, if the decision is not clearly in favor of one party or the other, in the
manner determined by the arbitrators. Pursuant to the Claimant’s voluntary
choice to pursue arbitration, the arbitrators’ decision will be final, binding
and unappealable.

 

By:  

/s/ Noma Bruton

    Date:  

12-24-09

  For the Plan Administrator         Noma Bruton      

 

Page -2-



--------------------------------------------------------------------------------

Pacific Capital Bancorp Amended and Restated Incentive and Investment and Salary
Savings

Plan

Administrative Policy Regarding Financial Hardship Distributions

In accordance with Section 5.16 of the Basic Plan Document of the Pacific
Capital Bancorp Amended and Restated Incentive and Investment and Salary Savings
Plan (the “Plan”), Pacific Capital Bancorp (the “Sponsoring Employer”) hereby
implements the rules and procedures set forth below to govern financial hardship
distributions. The terms used in this administrative policy will have the same
meaning ascribed to those terms in the Plan (or in some cases, in the summary
plan description).

AMOUNT AND FORM OF DISTRIBUTION

 

A Participant who is still an Employee can take a distribution from the Plan
because of financial hardship. The amount distributable cannot exceed the amount
required to relieve the hardship, including amounts needed to pay any federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution. A hardship distribution will only be made in one lump sum
payment. Hardship distributions can be made from the following accounts in which
the Participant has a 100% Vested Interest:

 

  •  

From up to 100% of the Participant’s 401(k) Contributions

DEFINITION OF FINANCIAL HARDSHIP

 

Financial hardship means an immediate and heavy financial need of the
Participant which he or she lacks available resources to satisfy. The following
financial needs will be considered immediate and heavy:

 

  •  

Expenses for (or expenses necessary to obtain) medical care that would be
deductible under Internal Revenue Code §213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income)

 

  •  

Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant

 

  •  

Payment of tuition, related educational fees, and room and board expenses, for
up to the next 12 months of post-secondary education for the Participant, and
the Participant’s spouse, children, or dependents (as defined in Code §152, and
without regard to Code §152(b)(1), (b)(2) and (d)(1)(B))

 

  •  

Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or the foreclosure on the mortgage on that
residence

 

  •  

Payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, children or dependents (as defined in Code §152, and without regard to
Code §152(d)(1)(B))

 

  •  

Expenses for repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code §165 (without regard to
whether the loss exceeds 10% of adjusted gross income)

SAFE HARBOR DEEMED DISTRIBUTIONS

 

Any hardship distribution will be deemed to be necessary to satisfy a financial
hardship if the Participant has obtained all distributions (other than financial
hardship distributions) and all nontaxable loans currently available under all
plans maintained by the Employer. Furthermore, the Participant cannot make
elective deferrals or after-tax contributions to this Plan or any other plan
maintained by the Employer for at least 6 months after receipt of the hardship
distribution.

Hardship distributions made pursuant to this policy are intended to satisfy the
safe harbor provisions under IRS Reg.§ 1.401(k)-1(d)(3)(iv)(E) [deemed immediate
and heavy financial need] and 1.401(10-1(d)(3)(A)(E) [deemed necessary to
satisfy immediate need].

 

By:  

/s/ Noma Bruton

    Date:  

12-24-09

  For the Plan Administrator         Noma Bruton      

 

Page -1-